



Execution Version







AMENDED AND RESTATED TERM LOAN AGREEMENT
Dated as of September 10, 2019


among
HERSHA HOSPITALITY LIMITED PARTNERSHIP,
as Borrower,
HERSHA HOSPITALITY TRUST,
as Parent Guarantor,
THE GUARANTORS NAMED HEREIN,
as Guarantors,
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,
CITIBANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, N.A.,
as Syndication Agent,
and
CITIBANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Running Managers







--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
Section
 
Page


 
ARTICLE I
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.01
Certain Defined Terms
2


Section 1.02
Computation of Time Periods; Other Definitional Provisions
38


Section 1.03
Accounting Terms
38


Section 1.04
Divisions
39


 
 
 
 
ARTICLE II
 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
 
 
 
Section 2.01
The Loan
39


Section 2.02
Making the Advances
39


Section 2.03
[Intentionally Omitted]
40


Section 2.04
Repayment of Advances
41


Section 2.05
Termination or Reduction of the Commitments
41


Section 2.06
Prepayments
41


Section 2.07
Interest
41


Section 2.08
Fees
43


Section 2.09
Conversion of Advances
44


Section 2.10
Increased Costs, Etc.
44


Section 2.11
Payments and Computations
46


Section 2.12
Taxes
48


Section 2.13
Sharing of Payments, Etc.
52


Section 2.14
Use of Proceeds
53


Section 2.15
Evidence of Debt
53


Section 2.16
Defaulting Lenders
54


Section 2.17
Replacement of Lenders
55


Section 2.18
Reallocation of Lender Pro Rata Shares; No Novation
56


 
 
 
 
ARTICLE III
 
 
CONDITIONS PRECEDENT TO CLOSING
 
Section 3.01
Conditions Precedent to Closing
57


Section 3.02
Conditions Precedent to Each Borrowing
61


Section 3.03
Determinations Under Section 3.01 and 3.02
62


 
 
 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 4.01
Representations and Warranties of the Loan Parties
62





i

--------------------------------------------------------------------------------





 
ARTICLE V
 
 
COVENANTS OF THE LOAN PARTIES
 
Section 5.01
Affirmative Covenants
69


Section 5.02
Negative Covenants
73


Section 5.03
Reporting Requirements
81


Section 5.04
Financial Covenants
85


 
 
 
 
ARTICLE VI
 
 
EVENTS OF DEFAULT
 
Section 6.01
Events of Default
86


 
 
 
 
ARTICLE VII
 
 
GUARANTY
 
Section 7.01
Guaranty; Limitations of Liability
89


Section 7.02
Guaranty Absolute
90


Section 7.03
Waivers and Acknowledgments
91


Section 7.04
Subrogation
92


Section 7.05
Guaranty Supplements
92


Section 7.06
Indemnification by Guarantors
93


Section 7.07
Subordination
93


Section 7.08
Continuing Guaranty
94


Section 7.09
Keepwell
94


 
 
 
 
ARTICLE VIII
 
 
QUALIFIED PROPERTIES
 
Section 8.01
Qualified Term Notes
94


 
 
 
 
ARTICLE IX
 
 
THE ADMINISTRATIVE AGENT
 
Section 9.01
Authorization and Action
99


Section 9.02
Administrative Agent's Reliance, Etc.
100


Section 9.03
Citibank and Affiliate
100


Section 9.04
Lender Credit Decision
101


Section 9.05
Indemnification by Lenders
101


Section 9.06
Successor Administrative Agent
101


Section 9.07
Relationship of Administrative Agent and Lenders
102


Section 9.08
Certain ERISA Matters
102


 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------





 
ARTICLE X
 
 
MISCELLANEOUS
 
Section 10.01
Amendments, Etc.
103


Section 10.02
Notices, Etc.
104


Section 10.03
No Waiver, Remedies
106


Section 10.04
Costs and Expenses
106


Section 10.05
Right of Set-off
108


Section 10.06
Binding Effect
109


Section 10.07
Assignments and Participations; Replacement Notes
109


Section 10.08
Execution in Counterparts
112


Section 10.09
Severability
112


Section 10.10
Survival of Representations
112


Section 10.11
Usury Not Intended
113


Section 10.12
Confidentiality
113


Section 10.13
Patriot Act Notification; Anti-Money Laundering Act, Beneficial Ownership
116


Section 10.14
Jurisdiction, Etc.
116


Section 10.15
Governing Law
116


Section 10.16
WAIVER OF JURY TRIAL
116


Section 10.17
No Fiduciary Duties
117


Section 10.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
117


Section 10.19
Acknowledgment Regarding Any Supported QFC's
118


 
 
 
SCHEDULES
 
 
 
 
 
Schedule I
–
Commitments and Applicable Lending Offices
 
Schedule II
–
Borrowing Base Assets
 
Schedule 4.01(b)
–
Subsidiaries
 
Schedule 4.01(m)
–
Existing Debt
 
Schedule 4.01(n)
–
Surviving Debt
 
Schedule 4.01(o)
–
Existing Liens
 
Schedule 4.01(p)
–
Real Property
 
          Part I
               - Owned Assets
 
          Part II
               - Leased Assets
 
          Part III
               - Management Agreements
 
          Part IV
               - Franchise Agreements
 
Schedule 4.01(q)
–
Environmental Concerns
 
 
 
 
 
 
 
 
 
 
 
 
 



iii

--------------------------------------------------------------------------------





EXHIBITS
 
 
 
 
 
Exhibit A
–
Form of Note
 
Exhibit B
–
Form of Notice of Borrowing
 
Exhibit C
–
Form of Guaranty Supplement
 
Exhibit D
–
Form of Assignment and Acceptance
 
Exhibit E
–
Form of Availability Certificate
 
Exhibit F-1
–
Form of Section 2.12(g) U.S. Tax Compliance Certificate
 
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
Exhibit F-2
–
Form of Section 2.12(g) U.S. Tax Compliance Certificate
 
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
Exhibit F-3
–
Form of Section 2.12(g) U.S. Tax Compliance Certificate
 
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
 
Exhibit F-4
–
Form of Section 2.12(g) U.S. Tax Compliance Certificate
 
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit G-1
–
Form of New York Mortgage
 
Exhibit G-2
–
Form of Florida Mortgage
 
Exhibit H-1
–
Form of New York Term Note
 
Exhibit H-2
–
Form of Florida Term Note
 







iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED TERM LOAN AGREEMENT
AMENDED AND RESTATED TERM LOAN AGREEMENT dated as of September 10, 2019 (this
“Agreement”) among HERSHA HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited
partnership (the “Borrower”), HERSHA HOSPITALITY TRUST, a Maryland real estate
investment trust (the “Parent Guarantor”), the entities listed on the signature
pages hereof as the subsidiary guarantors (together with any Additional
Guarantors (as hereinafter defined) acceding hereto pursuant to Section 5.01(j)
or 7.05, the “Subsidiary Guarantors” and, together with the Borrower and the
Parent Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), CITIBANK, N.A. (“Citibank”), as administrative
agent (together with any successor administrative agent appointed pursuant to
Article IX, the “Administrative Agent”) for the Lenders (as hereinafter
defined), WELLS FARGO BANK, N.A., as Syndication Agent (the “Syndication
Agent”), and CITIBANK, N.A. and WELLS FARGO SECURITIES, LLC, as joint lead
arrangers and joint book running managers (the “Arrangers”).
WITNESSETH THAT:
(1)    Pursuant to that certain Term Loan Agreement dated as of August 10, 2015
(as amended, the “Existing Agreement”), among the Borrower, the Parent
Guarantor, the guarantors party thereto, the lenders described therein,
Citibank, N.A., as administrative agent, and the other parties from time to time
party thereto, such lenders agreed to make a term loan available to the
Borrower,
(2)    The Borrower, the Guarantors, the Administrative Agent, and the lenders
party to the Existing Agreement desire to amend and restate the Existing
Agreement to make certain amendments thereto.
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to amend and restate the Existing Agreement to read in its entirety as
follows:





--------------------------------------------------------------------------------






Article I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“2016 Term Loan Agreement” means the Term Loan Agreement dated as of August 2,
2016 with the Borrower, as borrower, and Citibank, N.A., as Administrative
Agent, as amended from time to time.
“2016 Term Loan Facility” means the loans provided for in the 2016 Term Loan
Agreement.
“2017 Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of August 10, 2017 with the Borrower, as borrower, and Citibank, N.A.,
as Administrative Agent, as amended from time to time.
“2017 Credit Facility” means the loans and extensions of credit provided for in
the 2017 Credit Agreement.
“Additional Guarantor” has the meaning specified in Section 7.05.
“Adjusted EBITDA” means an amount equal to (a) EBITDA for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, less (b) the FF&E Reserve for all
Assets for such four fiscal quarters.
“Adjusted Funds From Operations” means, with respect to the Parent Guarantor,
net income or loss applicable to common Equity Interest holders (computed in
accordance with GAAP), excluding non-cash interest from development loans and
gains (or losses) from sales of property, plus depreciation and amortization,
plus depreciation and amortization from discontinued operations, plus non-cash
amortization of deferred financing costs, amortization of loan discount or
premium, non-cash stock compensation expense, straight-line amortization of
ground lease expense, non-cash impairment of long-lived assets, non-cash
write-offs of deferred financing costs in connection with refinancing activity,
and acquisition and terminated transaction costs.
“Adjusted Net Operating Income” means, with respect to any Asset, (a) the Net
Operating Income attributable to such Asset less (b) the amount, if any, by
which (i) 3% of all rental and other income from the operation of such Asset
exceeds (ii) all actual management fees payable in respect of such Asset, less
(c) the FF&E Reserve for such Asset, in each case for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be. In no event shall the Adjusted Net
Operating Income for any Asset be less than zero.
“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.


2

--------------------------------------------------------------------------------





“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, Ops III, New Castle, Delaware 19720, [INFORMATION REDACTED].
“Advance” means any advance of the Loan.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests which
gives the direct or indirect holder of such Voting Interests the power to elect
a majority of the Board of Directors of such Person, by contract or otherwise.
In no event shall the Administrative Agent or any Lender be deemed to be an
Affiliate of the Borrower.
“Agreement” has the meaning specified in the recital of parties to this
Agreement.
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, and (ii) such Loan Party or
Subsidiary was the sole “Affected Party”; or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement based on the
settlement price of such Hedge Agreement on such date of determination; or (c)
in all other cases, the mark‑to‑market value of such Hedge Agreement, which will
be the unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party to such Hedge Agreement determined as the amount, if any, by
which (i) the present value of the future cash flows to be paid by such Loan
Party or Subsidiary exceeds (ii) the present value of the future cash flows to
be received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:


3

--------------------------------------------------------------------------------





Pricing Level
Leverage Ratio
Applicable Margin for Base Rate Advances
Applicable Margin for Eurodollar Rate Advances
I
< 30.0%
0.35%
1.35%
II
> 30% but < 35%
0.40%
1.40%
III
> 35% but < 40%
0.45%
1.45%
IV
> 40% but < 45%
0.50%
1.50%
V
> 45% but < 50%
0.65%
1.65%
VI
> 50% but < 55%
0.85%
1.85%
VII
> 55%
1.00%
2.00%



The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level VI on the Closing Date,
(b) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until three Business Days after the date on which the
Administrative Agent receives (i) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (ii) a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower demonstrating the Leverage Ratio,
and (c) the Applicable Margin shall be at Pricing Level VII for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in clause
(b) of this proviso. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.07(e).
“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Administrative Agent.
“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset, determined by the Administrative Agent in
its reasonable discretion based on an Appraisal of such Borrowing Base Asset,
after discretionary adjustments of the value shown in such Appraisal following a
review by the Administrative Agent’s appraisal review department.
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), (h), (k) and (p); provided, however, that
solely with respect to delivery of any such Communication by any Loan Party to
the Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in


4

--------------------------------------------------------------------------------





connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, notice of Conversion or continuation, and
any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article III or any other condition to any Borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 10.02(c).
“Approved Franchisor” means, with respect to any Borrowing Base Asset, a
nationally recognized hotel brand franchisor that has entered into a written
franchise agreement in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent confirms that as of the Closing
Date the existing franchisors of the Borrowing Base Assets shown on Part IV of
Schedule 4.01(p) hereto are satisfactory to the Administrative Agent.
“Approved Manager” means with respect to any Borrowing Base Asset (i) Hersha
Hospitality Management, L.P., a Pennsylvania partnership, (ii) any other
Affiliate of the Parent Guarantor, or (iii) a nationally recognized hotel
manager (a) with (or controlled by a Person or Persons with) at least ten years
of experience in the hotel management industry and (b) that is engaged pursuant
to a written management agreement or similar agreement in form and substance
reasonably satisfactory to the Administrative Agent. The Administrative Agent
confirms that as of the Closing Date the existing managers of the Borrowing Base
Assets shown on Part III of Schedule 4.01(p) hereto are satisfactory to the
Administrative Agent. For purposes of this definition, the term “control”
(including the term “controlled by”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.
“Arrangers” has the meaning specified in the recital of parties to this
Agreement.
“Assets” means Hotel Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.
“Asset Value” means, at any date of determination, (a) in the case of any Hotel
Asset, the Capitalized Value of such Hotel Asset; provided, however, that the
Asset Value of each Hotel Asset (other than a Development Asset or Redevelopment
Asset) shall be limited, during the first 12 months following acquisition
thereof, to the greater of (i) the acquisition price of such Hotel Asset or (ii)
the Capitalized Value of such Hotel Asset, (b) in the case of any Development
Asset or Redevelopment Asset, the lesser of (i) the gross book value of such
Asset as determined in accordance with GAAP or (ii) the Appraised Value of such
Asset, (c) in the case of any Joint Venture Asset that, but for such Asset being
owned by a Joint Venture, would qualify as a Hotel Asset under the definition
thereof, the JV Pro Rata Share of the Capitalized Value of such Joint Venture
Asset; provided, however, that the Asset Value of each Joint Venture Asset shall
be limited, during the first 12 months following acquisition thereof, to the JV
Pro Rata Share of the greater of (i) the acquisition price of such Joint Venture
Asset or (ii) the Capitalized Value of such


5

--------------------------------------------------------------------------------





Joint Venture Asset, and (d) in the case of any Joint Venture Asset that, but
for such Asset being owned by a Joint Venture, would qualify as a Development
Asset or Redevelopment Asset under the definition thereof, the JV Pro Rata Share
of the gross book value of such Joint Venture Asset as determined in accordance
with GAAP.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 10.07 and in substantially the form of Exhibit D hereto.
“Availability Certificate” means a certificate in substantially the form of
Exhibit E hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of the Directive 2014/59/EU of the European Parliament and of the
Council of the European Union, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b) ½ of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum.
If the Base Rate is being used as an alternate rate of interest pursuant to
Section 2.07(d), then the Base Rate shall be equal to the higher of clauses (a)
and (b) above and shall be determined without reference to clause (c) above.
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent in its reasonable discretion and in sufficient copies for
each Lender: (a) a description of such Asset in detail reasonably satisfactory
to the Administrative Agent, (b) a projected cash flow analysis of such Asset,
(c) to the extent available, operating income and operating expense statements
for such Asset for the immediately preceding 36 consecutive calendar months, (d)
an operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, and (e) if such Asset is then the subject of
an acquisition transaction, a copy of the purchase agreement with respect
thereto and a schedule of the proposed sources and uses of funds for such
transaction.
“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.


6

--------------------------------------------------------------------------------





“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” has the meaning specified in Section 10.19(b).
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrower’s Account” means the account of the Borrower, with the Account Name of
Hersha Hospitality Partnership, maintained with [INFORMATION REDACTED] at its
office in Philadelphia, Pennsylvania, [INFORMATION REDACTED], or such other
account as the Borrower shall specify in writing to the Administrative Agent.
“Borrower Information” has the meaning specified in Section 2.07(e).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.
“Borrowing Base Assets” means (a) those Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets for which the applicable conditions in
Section 3.01 and, if applicable, Section 5.01(k) have been satisfied (in each
case, as may be determined by the Administrative Agent in its reasonable
discretion) and as the Administrative Agent and the Required Lenders, in their
reasonable discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (b) the Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets listed on Schedule II hereto on the Closing
Date.
“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset or
Proposed Borrowing Base Asset, that such Borrowing Base Asset or Proposed
Borrowing Base Asset (a) is a (i) Hotel Asset located in one of the 48
contiguous states of the United States of America, the State of Hawaii or the
District of Columbia or (ii) a Recently Developed Asset or Recently Redeveloped
Asset located in the CBD area of New York City, the CBD area of Washington D.C.,
the CBD area of Boston, the CBD area of Los Angeles, the CBD area of Miami or
the CBD area of Seattle; (b) is income-producing, (c) is wholly-owned directly
or indirectly by the Borrower either in fee simple absolute or subject to a
Qualified Ground Lease; (d) is fully operating, open to the public, and not
under significant development or redevelopment; (e) is free of all material
structural defects or architectural deficiencies, title defects, environmental
or other material matters (including a casualty event or condemnation) that
could reasonably be expected to have a material adverse effect on the value, use
or ability to sell or refinance such Asset; (f) is operated by an Approved
Manager or any other property manager approved by the Administrative Agent; (g)
to the extent operated subject to a Franchise Agreement, is operated by an
Approved Franchisor or any other franchisor approved by the Administrative
Agent; (h) is not subject to mezzanine Debt financing; (i) is not, and no
interest of the Borrower or any of its Subsidiaries therein is, subject to any
Lien (other than Permitted Liens) or any Negative Pledge; (j) is 100% owned by a
Loan Party that is a single-purpose Subsidiary of the Borrower and (1) none of
the Borrower’s or the Parent Guarantor’s direct or indirect Equity Interests in
such Subsidiary is subject to any Lien (other than Permitted Liens) or any
Negative Pledge and (2)(x) on or prior to


7

--------------------------------------------------------------------------------





the date such Asset is added as a Borrowing Base Asset, such Subsidiary shall
have become a Guarantor hereunder, and (y) the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person (other than consents required pursuant
to such entity’s organizational documents or any Loan Document): (i) to create
Liens on such Asset and on the Equity Interests in such Subsidiary as security
for Debt of the Borrower or such Subsidiary, as applicable, and (ii) to sell,
transfer or otherwise dispose of such Asset (provided, however, that in the case
of the foregoing clauses (j)(i) and (j)(ii), (x) an agreement that conditions a
Person’s ability to create Liens on its assets or to sell, transfer or otherwise
dispose of its assets upon the maintenance of one or more specified ratios but
that does not otherwise generally prohibit the creation of Liens on assets or
the sale, transfer or disposition of assets, or the taking of such actions with
respect to specific assets (y) a provision in any agreement governing unsecured
Debt that generally prohibits the encumbrance of assets (exclusive of any
outright prohibition on the encumbrance of particular Borrowing Base Assets)
that is generally consistent with a comparable provision of the Loan Documents
or (z) any required consent that has been obtained and is in full force and
effect, shall not, in any such case, be deemed a violation of or prohibition
under this clause (j)); and (k) is, or will concurrently become, a Borrowing
Base Asset under each of the Other Facilities.
“Borrowing Base Debt Service Coverage Ratio” means, at any date of determination
for any fiscal period, the ratio of (a) the aggregate Adjusted Net Operating
Income for all Borrowing Base Assets for such fiscal period to (b) the payments
that would have been required to be made for such fiscal period on an assumed
Debt in an aggregate principal amount equal to all unsecured Consolidated Debt
of the Parent Guarantor and its Subsidiaries then outstanding (including,
without limitation, the Facility Exposure) applying a 30-year amortization
schedule with an interest rate equal to 7.0% per annum; provided, however, that
for the purposes of calculating the Facility Available Amount, the Adjusted Net
Operating Income for each Recently Developed Asset and Recently Redeveloped
Asset shall be deemed to equal zero.
“Borrowing Base Value” means, (a) with respect to the Borrowing Base Assets that
are Hotel Assets, an amount equal to 60% of the sum of the Asset Values of such
Borrowing Base Assets, plus (b) with respect to the Borrowing Base Assets that
are Recently Developed Assets or Recently Redeveloped Assets, an amount equal to
50% of the sum of the Asset Values of such Borrowing Base Assets, minus (c) an
amount equal to all unsecured Consolidated Debt of the Parent Guarantor and its
Subsidiaries then outstanding for which any Subsidiary Guarantor has recourse
liability (other than the Facility Exposure); provided, however, that the
Borrowing Base Value attributable to any individual Proposed Borrowing Base
Asset shall be deemed to be zero ($0.00) until such time as all Deliverables
relating to such Asset have been received by the Administrative Agent.
“Building” has the meaning specified in Section 8.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.


8

--------------------------------------------------------------------------------





“Capitalized Value” means, in the case of any Hotel Asset, the Adjusted Net
Operating Income of such Hotel Asset divided by (a) 7.25% for (w) Hotel Assets
that are located in the New York City CBD area, the Boston CBD area (which, for
the avoidance of doubt, includes Cambridge, MA and the Hotel Asset known as
Courtyard Brookline located in Brookline, MA and listed on Schedule II), the
Washington D.C. CBD area, the San Diego CBD area, the CBD area of Miami, the CBD
area of Los Angeles (including the Hotel Asset known as Ambrose Hotel located in
Santa Monica, CA and listed on Schedule II), or the CBD area of Seattle, (x) the
Hotel Asset known as the Parrot Key Hotel located in Key West, FL and listed on
Schedule II, (y) the Hotel Asset known as The Westin Philadelphia located in
Philadelphia, PA and listed on Schedule II and (z) the Hotel Asset known as The
Rittenhouse located in Philadelphia, PA and listed on Schedule II, and (b) 7.75%
for all other Hotel Assets.
“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens, if any, created under the Loan Documents) and having a
maturity of not greater than 90 days from the date of issuance thereof: (a)
readily marketable direct obligations of the Government of the United States or
any agency or instrumentality thereof or obligations unconditionally guaranteed
by the full faith and credit of the Government of the United States, or (b)
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, is organized under the laws of
the United States or any State thereof and has combined capital and surplus of
at least $1,000,000,000.
“CBD” means commercial business district.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d‑3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) there is a change in the composition of the Parent
Guarantor’s Board of Directors over a period of 24 consecutive months (or less)
such that a majority of the Board of Directors (rounded up to the nearest whole
number) ceases to be comprised of individuals (i) who have been Board members
continuously since the beginning of such period or (ii) whose nomination or
election as Board members during such period was approved by at least a majority
of the Board members who, at the time of such election or nomination, where
persons described in clause (i) and/or persons described in this clause (ii)
whose election or nomination was previously approved by the Board; or (c) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof, by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation will result
in its or their acquisition of the power to direct, directly or indirectly, the
management or policies of the Parent Guarantor; or (d) the Parent Guarantor
ceases to be the direct legal and beneficial owner of 70% of the limited
partnership interests issued and outstanding at any time in the Borrower and of


9

--------------------------------------------------------------------------------





approximately 96% of the general partnership interests in the Borrower; or (e)
the Borrower ceases to be the direct or indirect legal and beneficial owner of
all of the Equity Interests in each direct and indirect Subsidiary that owns or
leases a Borrowing Base Asset.
“Citibank” has the meaning specified in the recital of parties to this
Agreement.
“Closing Date” means September 10, 2019.
“Commitment” means, with respect to any Lender at any time, the amount (a) set
forth opposite such Lender’s name on Schedule I hereto under the caption
“Commitment” or (b) if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as such Lender’s “Commitment”,
as such amount may be reduced at or prior to such time pursuant to Sections 2.05
and 2.06. For the avoidance of doubt, funded Commitments hereunder shall
continue to constitute “Commitments” within the meaning of this definition.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.
“Conditional Approval Notice” has the meaning specified in Section 5.01(k).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent Request Date” has the meaning specified in Section 10.01(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co‑making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of


10

--------------------------------------------------------------------------------





such primary obligation against loss in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.
“Covered Entity” has the meaning specified in Section 10.19(b).
“Covered Party” has the meaning specified in Section 10.19(a).
“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.
“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 90 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends made by the Parent Guarantor and (ii)
special year-end dividends made by the Parent Guarantor in connection with
maintaining the Parent Guarantor’s status as a REIT and avoiding the imposition
of income and excise taxes under the Internal Revenue Code) in respect of any
Equity Interests in such Person or any other Person (other than (i) Preferred
Interests that are issued by any Loan Party or Subsidiary thereof and classified
as either equity or minority interests pursuant to GAAP and (ii) common Equity
Interests in the Borrower that the Borrower has the right, in its sole
discretion, to redeem in exchange for common Equity Interests of an equivalent
value in the Parent Guarantor and not for cash) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) any
Obligation of such Person to guarantee or intended to guarantee any Obligations
of any other Person and (j) all indebtedness and other payment Obligations
referred to in clauses (a) through (i) above of another Person secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness or
other payment Obligations (valued, in the case of any such Debt as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (1) the stated or determinable
amount of the Debt that is so secured or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder)


11

--------------------------------------------------------------------------------





and (2) the fair market value of such property or assets); provided, however,
that in the case of the Parent Guarantor and its Subsidiaries, “Debt” shall also
include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture.
“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Fixed Charge Coverage
Ratio”, in the case of any acquisition or disposition of any direct or indirect
interest in any Asset (including through the acquisition or disposition of
Equity Interests) by the Parent Guarantor or any of its Subsidiaries during the
consecutive four fiscal quarters of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lenders pursuant
to Section 5.03(b) or (c), as the case may be, the term “Debt for Borrowed
Money” (a) shall include, in the case of an acquisition, any Debt for Borrowed
Money directly relating to such Asset existing immediately following such
acquisition computed as if such indebtedness also existed for the portion of
such period that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (b) shall exclude, in the case of a disposition, for such period
any Debt for Borrowed Money to which such Asset was subject to the extent such
Debt for Borrowed Money was repaid or otherwise terminated upon the disposition
of such Asset.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Right” has the meaning specified in Section 10.19(b).
“Defaulting Lender” means, subject to Section 2.16(d), (i) any Lender that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make an Advance or any other payment, in each case when due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent and the Borrower in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iii)
upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company, provided that in each case, neither the reallocation of funding
obligations provided for in Section 2.16(c) as a result of a Lender’s being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender, and provided further that a Lender
shall not be a Defaulting Lender solely by virtue of (I) the ownership or
acquisition of any


12

--------------------------------------------------------------------------------





equity interest in that Lender or any direct or indirect Parent Company thereof
by a Governmental Authority, or (II) if such Lender or its direct or indirect
Parent Company is solvent, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such Parent Company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed, in each case so
long as such ownership interest or appointment, as applicable, does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (iv) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.16(d)) upon notification of such
determination by the Administrative Agent to the Borrower and the Lenders.
“Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent in its reasonable discretion (unless otherwise specified) and in
sufficient copies for each Lender:
(a)    A certificate of the Chief Financial Officer (or other Responsible
Officer) of the Borrower, dated the date of the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset, confirming that (i) the Proposed
Borrowing Base Asset satisfies all Borrowing Base Conditions, (ii) no Event of
Default has occurred or is continuing, and the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset shall not cause or result in a
Default or Event of Default, (iii) the representations and warranties contained
in the Loan Documents are true and correct on and as of such date, and (iv) the
Loan Parties are in compliance with the covenants contained in Section 5.04
(both immediately before and on a pro forma basis immediately after the addition
of such Proposed Borrowing Base Property as a Borrowing Base Asset), together
with supporting information demonstrating such compliance if requested by the
Administrative Agent, provided that the Borrower may satisfy this clause (a) by
delivering an omnibus certificate certifying the above with respect to this
Agreement and with respect to the Other Facilities;
(b)    An Availability Certificate demonstrating that the Facility Available
Amount (calculated on a pro forma basis after giving effect to the addition of
such Proposed Borrowing Base Asset as a Borrowing Base Asset and to any Advances
made at the time thereof) will be greater than or equal to the Facility
Exposure;
(c)    If such Proposed Borrowing Base Asset is to be designated as a Recently
Developed Asset or a Recently Redeveloped Asset, an Appraisal of such Proposed
Borrowing Base Asset;
(d)    Each of the items set forth in Sections 3.01(a)(v) mutatis mutandis, in
each case in respect of such Proposed Borrowing Base Asset; and
(e)    Reports supplementing Schedules II and 4.01(b) hereto, including
descriptions of such changes in the information included in such Schedules as
may be necessary for such Schedules to be accurate and complete, certified as
correct and complete by a Responsible Officer of the Borrower, provided that for
purposes of the definition of the term Borrowing Base Assets, the supplement to
Schedule II shall


13

--------------------------------------------------------------------------------





become effective only upon (i) delivery of all Deliverables and approval thereof
by the Administrative Agent, and (ii) approval of the Proposed Borrowing Base
Asset as a Borrowing Base Asset pursuant to the definition of “Borrowing Base
Assets”.
“Departing Lender” has the meaning specified in Section 2.17.
“Development Asset” means (a) Real Property and related personal property either
(i) acquired by the Parent Guarantor or one of its Subsidiaries for development
into a Hotel Asset or (ii) with improvements developed by a third party and
acquired by the Parent Guarantor or one of its Subsidiaries upon completion
thereof for use as a Hotel Asset, in each case which in accordance with GAAP
would be classified as a development property on a Consolidated balance sheet of
the owner thereof, and (b) a Recently Developed Asset. Each Development Asset
shall continue to be classified as a Development Asset (and, if applicable,
Recently Developed Asset) hereunder until the end of the four complete
consecutive fiscal quarters of the Parent Guarantor following the achievement of
Substantial Completion with respect to such Asset, following which such Asset
shall be classified as a Hotel Asset hereunder.
“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a)(i) all cash dividends paid by the Parent
Guarantor on account of any common stock of the Parent Guarantor minus (ii) all
special dividends paid by the Parent Guarantor to maintain its status as a REIT
and to eliminate any federal income or excise tax under the Internal Revenue
Code (“Special Dividends”), to (b) Adjusted Funds From Operations, in each case
for the four consecutive fiscal quarters of the Parent Guarantor most recently
ended for which financial statements are required to be delivered to the Lenders
pursuant to Section 5.03(b) or (c), as the case may be.
“Division” and “Divide” each refer to a division of a limited liability company
into two or more newly formed or existing limited liability companies pursuant a
plan of division or otherwise.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, as the case may be, or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.
“EBITDA” means, at any date of determination, the sum of the following items, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be: (a) the sum
of (i) net income (or net loss) (excluding gains (or losses) from extraordinary,
infrequent, and unusual items), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense, (v) amortization expense, and (vi) to the extent
subtracted in computing net income, without duplication, (A) non-recurring
items, (B) income (or loss) allocated to noncontrolling interests (exclusive of
Joint Ventures of the Borrower and its Subsidiaries, as to which clause (b)
below shall apply), (C) distributions on Preferred Interests, (D) non-cash stock
compensation expense, (E) straight-line amortization of ground lease expense,
(F) non-cash impairment of long-lived assets, (G) non-cash write-offs of
deferred financing costs in connection with refinancing activity, and (H)
acquisition and terminated transaction costs, in each case of the Parent
Guarantor and its Subsidiaries determined on a Consolidated basis and in


14

--------------------------------------------------------------------------------





accordance with GAAP for such four fiscal quarter period, plus (b) with respect
to each Joint Venture, the JV Economic Interest of the sum of (i) net income (or
net loss) (excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense, (v)
amortization expense, and (vi) to the extent subtracted in computing net income
of such Joint Venture, without duplication, (A) non-recurring items, (B)
straight-line amortization of ground lease expense, (C) non-cash impairment of
long-lived assets, and (D) non-cash write-offs of deferred financing costs in
connection with refinancing activity, in each case of such Joint Venture
determined on a Consolidated basis and in accordance with GAAP for such four
fiscal quarter period; provided, however, that for purposes of this definition,
in the case of any acquisition or disposition of any direct or indirect interest
in any Asset (including through the acquisition or disposition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such four
fiscal quarter period, EBITDA will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Asset was not owned by the
Parent Guarantor or such Subsidiary, and (2) in the case of a disposition, by
subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; provided further
that there shall be no rent-leveling adjustments made (and only cash rents will
be used) when computing EBITDA.
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate or Fund Affiliate of a
Lender; and (c) any other Person (other than a natural Person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) approved by the Administrative Agent, and, unless
an Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 10.07, approved by the Borrower, each such approval
not to be unreasonably withheld or delayed (and in the case of the Borrower,
such approval shall be deemed given if not denied in writing within 10 Business
Days following a request therefor); provided, however, that neither any Loan
Party, nor any Affiliate of a Loan Party, nor any natural Person shall qualify
as an Eligible Assignee under this definition.


15

--------------------------------------------------------------------------------





“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non‑compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement arising under any Environmental Law or any
Environmental Permit, or relating to the discharge, disposal or release of any
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
“Environmental Law” means any Federal, state or local statute, law, ordinance,
rule, regulation, code, order, writ, judgment, injunction, decree or binding
agency or judicial interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that is a member of the controlled group of
any Loan Party, or under common control with any Loan Party, within the meaning
of Section 414(b) or (c) of the Internal Revenue Code.
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2)


16

--------------------------------------------------------------------------------





of ERISA; (f) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; or (g) the institution by
the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA,
or the occurrence of any event or condition described in Section 4042 of ERISA
that constitutes grounds for the termination of, or the appointment of a trustee
to administer, such Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the Screen Rate determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period by (b) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Interest Period, or, if for any reason the
Screen Rate is not available at such time, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or Converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank’s London
Branch (or other Citibank branch or Affiliate) to major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period. For purposes of determining the Base Rate, the one-month
Eurodollar Rate shall be calculated as set forth in this paragraph utilizing the
Screen Rate for a one-month period determined as of approximately 11:00 A.M.
(London time) on the applicable date of determination (or on the previous
Business Day if such date of determination is not a Business Day). For the
avoidance of doubt, in the case of clauses (a) and (b) above, in no circumstance
shall the Eurodollar Rate be less than zero percent per annum with respect to
any Eurodollar Rate Advance that has not been identified by the Borrower in
accordance with the terms of this Agreement as being subject to a Guaranteed
Hedge Agreement.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or


17

--------------------------------------------------------------------------------





other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.17) or (ii) such Lender changes its
lending office except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(f) and Section 2.12(g) (other
than if such failure is due to a change in law, or in the interpretation or
application thereof, occurring after the date on which a form or other document
originally was required to be provided) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
“Existing Agreement” has the meaning specified in the recitals to this
Agreement.
“Existing Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately prior to the Closing Date.
“Existing Florida Mortgage” means a mortgage creating a Lien on a Florida
Property.
“Existing Florida Note” means the promissory note or notes evidencing the Debt
secured by an Existing Florida Mortgage.
“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.


18

--------------------------------------------------------------------------------





“Existing New York Note” means the promissory note or notes evidencing the Debt
secured by an Existing New York Mortgage.
“Existing Qualified Mortgage” means an Existing New York Mortgage or an Existing
Florida Mortgage, as the case may be.
“Existing Qualified Note” means an Existing New York Note or an Existing Florida
Note, as the case may be.
“Exiting Lender” has the meaning specified in Section 2.18(d).
“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.
“Facility Available Amount” means, at any date of determination, the maximum
total amount available under the Facility, which shall at all times be the
lesser of (a) the aggregate of all Commitments and (b) the sum of (i) the lesser
of (x) the portion of the Borrowing Base Value attributable to all Hotel Assets
that are Borrowing Base Assets and (y) an amount that would result in a
Borrowing Base Debt Service Coverage Ratio equal to 1.50 to 1.00 plus (ii) the
portion of the Borrowing Base Value attributable to all Recently Developed
Assets and Recently Redeveloped Assets that are Borrowing Base Assets; provided,
however, that the portion of the Facility Available Amount attributable to
Recently Developed Assets and Recently Redeveloped Assets shall not exceed 10%
of the Facility Available Amount, and if the portion of the Facility Available
Amount attributable to Recently Developed Assets and Recently Redeveloped Assets
would at any time exceed 10% of the Facility Available Amount, the Facility
Available Amount at such time shall be deemed to be reduced to the extent
necessary to eliminate such excess.
“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances plus (b) all Obligations of the Loan Parties
in respect of Guaranteed Hedge Agreements, valued at the Agreement Value
thereof.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, an analogous
rate determined by the Administrative Agent with reference to another
commercially available source or sources designated by the Administrative Agent;
provided, however, that in no circumstance shall the Federal Funds Rate be less
than 0% per annum.


19

--------------------------------------------------------------------------------





“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower and to which the Administrative Agent or an Arranger is a party, as the
same may be amended, modified, renewed, replaced, restated or extended from time
to time.
“FF&E” means, with respect to any Asset, all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property now or hereafter
located on such Asset or used in connection with the use, occupancy, operation
and maintenance of all or any part of such Asset, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
dishware, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment.
“FF&E Reserve” means, with respect to any Asset or Assets for any trailing 12
month period, an amount equal to 4% of the total revenues generated from the
operation of such Asset or Assets for such period.
“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.
“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest, but excluding (x) non-cash interest expense resulting from the
amortization of deferred financing costs, (y) the amortization of premiums paid
to hedge against increasing interest rates and (z) the amortization of premium
or discount recorded on acquired or originated Debt) payable on all Debt for
Borrowed Money (including the JV Economic Interest of items (x), (y) and (z) in
respect of Debt for Borrowed Money of each Joint Venture in which the Parent
Guarantor holds a direct or indirect Equity Interest) plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable
(including the JV Economic Interest of any such amounts payable in respect of
Debt for Borrowed Money of each Joint Venture in which the Parent Guarantor
holds a direct or indirect Equity Interest, but excluding in all cases balloon
maturity amounts) plus (iii) all cash dividends payable on any Preferred
Interests (which, for the avoidance of doubt, shall include Preferred Interests
structured as trust preferred securities), in each case, of or by the Parent
Guarantor and its Subsidiaries for the consecutive four fiscal quarters of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as the case
may be; provided, however, that for purposes of this definition, in the case of
any acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during any four fiscal quarter
period, the amounts in clauses (b)(i) to (b)(iii) will be calculated on a pro
forma basis.
“Flood Hazard Property” has the meaning specified in Section 8.01.
“Florida Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary of the Borrower that owns a Florida Property to the
Administrative Agent for


20

--------------------------------------------------------------------------------





the benefit of the Lenders, in substantially the form of Exhibit G-2 hereto,
along with any Uniform Commercial Code financing statements related thereto.
“Florida Property” has the meaning specified in Section 8.01.
“Florida Term Note” means any consolidated, amended and restated promissory note
made by a Subsidiary of the Borrower that owns a Florida Property and payable to
the order of the Administrative Agent for the benefit of the Lenders and with
respect to which the Borrower shall be deemed to be a co-obligor with such
Subsidiary, in substantially the form of Exhibit H-2 hereto.
“Foreign Lender” has the meaning specified in Section 2.12(g)(ii).
“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(r).
“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“GAAP” has the meaning specified in Section 1.03.
“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guaranteed Hedge Agreement” means any Hedge Agreement required or not
prohibited by Article V that is entered into by and between any Loan Party and
any Hedge Bank, as such instrument may be amended, modified, renewed, restated,
replaced or extended from time to time.
“Guaranteed Obligations” has the meaning specified in Section 7.01(a).
“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).
“Guarantors” has the meaning specified in the recital of parties to this
Agreement.
“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or


21

--------------------------------------------------------------------------------





Section 7.05, as such instrument may be amended, modified, renewed, restated,
replaced or extended from time to time.
“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto, as such instrument may be
amended, modified, renewed, restated, replaced or extended from time to time.
“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any applicable Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.
“Hedge Bank” means, with respect to any Guaranteed Hedge Agreement, any
counterparty thereto (other than a Loan Party) that, at the time of entering
into such Guaranteed Hedge Agreement, was a Lender or an Affiliate of a Lender
(regardless of whether such counterparty ceases to be a Lender or Affiliate of a
Lender); provided, however, that so long as any Lender is a Defaulting Lender,
such Lender will not be a Hedge Bank with respect to any Hedge Agreement entered
into while such Lender was a Defaulting Lender.
“Hotel Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as a hotel,
resort or other lodging for transient use of rooms or is a structure from which
a hotel, resort or other lodging for transient use of rooms is operated or
intended to be operated. For the avoidance of doubt, (a) Development Assets and
Recently Developed Assets shall not be classified as Hotel Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets and Recently Redeveloped Assets shall
not be classified as Hotel Assets hereunder until the date indicated in the last
sentence of the definition of Redevelopment Asset herein.
“ICE LIBOR” has the meaning specified in the definition of Screen Rate.
“Indemnified Costs” has the meaning specified in Section 9.05(a).
“Indemnified Party” has the meaning specified in Section 7.06(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Information” has the meaning specified in Section 10.12.
“Initial Borrowing” means the Borrowing to occur on the Closing Date.
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.


22

--------------------------------------------------------------------------------





“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
(a)    the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Maturity Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Investment” means with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any Equity Interest in such other Person, (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person, or (d) the purchase or other
acquisition of any real property. Any binding commitment to make an Investment,
as well as any option of any Person to require an Investment in such other
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Joint Venture” means with respect to any Person, any other Person in whom such
Person holds an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated


23

--------------------------------------------------------------------------------





under GAAP with the financial results of such Person on the Consolidated
financial statements of such Person.
“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets, including, without limitation, Real Property and related personal
property, owned by such Joint Venture at such time.
“JV Economic Interest” means, in connection with any financial or accounting
item pertaining to a Joint Venture in which the Parent Guarantor holds a direct
or indirect Equity Interest, the percentage representing the economic share of
or economic interest in such item that is (or is reasonably anticipated to be)
directly or indirectly allocable to the Parent Guarantor, which percentage shall
be computed consistent with GAAP and in accordance with the terms of the
agreement governing such Joint Venture.
“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.
“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (a) the Lender or its Parent Company is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (c) such Lender or its Parent Company has become the subject of a Bail-In
Action. Notwithstanding the above, a Lender Insolvency Event shall not occur
solely by virtue of the ownership or acquisition of any Equity Interest in the
applicable Lender or any direct or indirect Parent Company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 10.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.
“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Debt minus Unrestricted Cash in excess of $50,000,000 to (b) Total Asset Value,
in each case as at the end of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property; provided,
however, that, with respect to any Hotel Asset, a Qualified Mortgage (as defined
herein or in the loan documentation for the applicable Senior Unsecured


24

--------------------------------------------------------------------------------





Bank Facility) and any related UCC financing statement shall not constitute a
Lien on such Hotel Asset hereunder so long as (i) such Qualified Mortgage is
held by the administrative agent under any Senior Unsecured Bank Facility for
the ratable benefit of the Lender Parties (as defined in the loan documentation
for the applicable Senior Unsecured Bank Facility) or by the Administrative
Agent for the ratable benefit of the Lenders and (ii) the Administrative Agent
is a Qualified Unsecured Lender (as defined in the loan documentation for the
applicable Senior Unsecured Bank Facility) or the administrative agent under the
applicable Senior Unsecured Bank Facility is a Qualified Unsecured Lender
herein, as applicable.
“Limited Subsidiary” has the meaning specified in Section 5.01(j).
“Loan” means one or more term loans to the Borrower from the Lenders in the
aggregate principal amount of $300,000,000.
“Loan Documents” means (a) this Agreement (including the schedules and exhibits
hereto), (b) the Notes, (c) the Fee Letter, (d) each Guaranty Supplement, (e)
each Qualified Mortgage held by the Administrative Agent for the ratable benefit
of the Lenders, (f) each Qualified Term Note held by the Administrative Agent
for the ratable benefit of the Lenders, (g) each Guaranteed Hedge Agreement, and
(h) each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement, in
each case as amended, modified, renewed, restated, replaced or extended.
“Loan Parties” means the Borrower and the Guarantors.
“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(q).
“Margin Stock” has the meaning specified in Regulation U.
“Material Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries, in a single transaction or in a series of related transactions, of
either (a) all or any substantial portion of the property of, or a line of
business or division of, or any other property of, another Person or (b) at
least a majority of the voting Equity Interests of another Person, in each case
whether or not involving a merger or consolidation with such other Person or a
Division of such Person, in which the value of the assets acquired in such
acquisition is greater than or equal to $150,000,000.
“Material Adverse Change” means a material adverse change in the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole, (b) the material rights and remedies of the Administrative
Agent or any Lender under any Loan Document or (c) the ability of the Loan
Parties, taken as a whole, to perform their Obligations under the Loan
Documents.


25

--------------------------------------------------------------------------------





“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.
“Material Debt” means (a) Recourse Debt of any Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $30,000,000 or more, or (b) any other Debt of any Loan Party or any
Subsidiary of a Loan Party that is outstanding in a principal amount (or, in the
case of any Hedge Agreement, an Agreement Value) of $60,000,000 or more; in each
case (i) whether or not the primary obligation of the applicable obligor, (ii)
whether the subject of one or more separate debt instruments or agreements, and
(iii) exclusive of Debt outstanding under this Agreement. For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.
“Material Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
which individually or collectively own assets with an aggregate gross book value
of $60,000,000 or more.
“Maturity Date” means September 10, 2024 or such other date on which the final
payment of principal on the Loan becomes due and payable as provided herein or
in the Notes, whether at such stated maturity date, by declaration of
acceleration, or otherwise; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
“Maximum Rate” means the maximum non-usurious interest rate under applicable
law.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person; provided, however,
that (a) an agreement that conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Debt generally prohibiting the encumbrance of assets (exclusive of any
outright prohibition on the encumbrance of particular Borrowing Base Assets)
shall not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.


26

--------------------------------------------------------------------------------





“Net Operating Income” means, with respect to any Asset for any applicable
measurement period, (a) the total rental and other revenue from the operation of
such Asset for such period, minus (b) all expenses and other proper charges
incurred in connection with the operation and maintenance of such Asset for such
period, including, without limitation, management fees, repairs, real estate and
chattel taxes and bad debt expenses, but before payment or provision for debt
service charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP and in each case for
consecutive four fiscal quarters of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lenders pursuant
to Section 5.03(b) or (c), as the case may be; provided, however, that for
purposes of this definition, in the case of any acquisition or disposition of
any direct or indirect interest in any Asset (including through the acquisition
or disposition of Equity Interests) by the Parent Guarantor or any of its
Subsidiaries during such four fiscal quarter period, Net Operating Income will
be adjusted (1) in the case of an acquisition, by adding thereto an amount equal
to the acquired Asset’s actual Net Operating Income (computed as if such Asset
was owned by the Parent Guarantor or one of its Subsidiaries for the entire four
fiscal quarter period) generated during the portion of such four fiscal quarter
period that such Asset was not owned by the Parent Guarantor or such Subsidiary,
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to the actual Net Operating Income generated by the Asset so disposed of during
such four fiscal quarter period.
“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary of the Borrower that owns a New York Property to the
Administrative Agent for the benefit of the Lenders, in substantially the form
of Exhibit G-1 hereto.
“New York Property” has the meaning specified in Section 8.01.
“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary of the Borrower that owns a New York Property and
payable to the order of the Administrative Agent for the benefit of the Lenders
and with respect to which the Borrower shall be deemed to be a co-obligor with
such Subsidiary, in substantially the form of Exhibit H-1 hereto.
“Non-Consenting Lender” has the meaning specified in Section 10.01(b).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon


27

--------------------------------------------------------------------------------





maturity or acceleration, voluntary or involuntary bankruptcy filings, violation
of loan document prohibitions against transfer of properties or ownership
interests therein and liabilities and other circumstances customarily excluded
by lenders from exculpation provisions and/or included in separate
indemnification and/or guaranty agreements in non-recourse financings of real
estate.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender, as such instrument may be amended, modified, renewed, restated,
replaced or extended from time to time.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“NPL” means the National Priorities List under CERCLA.
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.
“Operating Lease” means any operating lease of a Borrowing Base Asset between
the applicable Loan Party that owns such Borrowing Base Asset (whether in fee
simple or subject to a Qualifying Ground Lease), as lessor, and the applicable
TRS Lessee that leases such Borrowing Base Asset, as lessee, as each may be
amended, restated, supplemented or otherwise modified from time to time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
Obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Facilities” means the 2017 Credit Facility and the 2016 Term Loan
Facility, collectively.
“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the


28

--------------------------------------------------------------------------------





execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.
“Participant Register” has the meaning specified in Section 10.07(g).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced,
unless the subject of a Good Faith Contest as permitted herein: (a) Liens for
taxes, assessments and governmental charges or levies not yet due and payable or
which are the subject of a Good Faith Contest; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are (x) not yet due and payable or (y) (i) not overdue for a period of more
than 60 days or are the subject of a Good Faith Contest and (ii) individually or
together with all other similar Liens outstanding on any date of determination
do not materially adversely affect the use of the property to which they relate;
(c) pledges or deposits to secure obligations under workers’ compensation or
unemployment laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances and Liens (other than monetary Liens) on title to real property and
all building, zoning and land use laws that do not render title to the property
encumbered thereby unmarketable or materially and adversely affect the use or
value of such property for its present purposes; (e) Tenancy Leases; (f) all
Liens noted on the land surveys and title insurance policies delivered to the
Administrative Agent prior to the Closing Date pursuant to Sections
3.01(a)(v)(A) and (D) hereof; (g) Liens of landlords, lessors and sublessors of
real property for amounts not yet due and payable and such Person’s ownership
interest in such real property to the extent constituting a Lien; (h) deposits
in respect of insurance premiums; (i) precautionary filings under the Uniform
Commercial Code; (j) Liens arising under ERISA with respect to one or more Plans
or one or more Multiemployer Plans that do not, in the aggregate when combined
with all other then-current ERISA Events, constitute an Event of Default under
Section 6.01(k) and (k) deposits to secure trade contracts (other than for
Debt), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.


29

--------------------------------------------------------------------------------





“Post Petition Interest” has the meaning specified in Section 7.07(b).
“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, unless such writing or statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or (iii) any Lender that has, or whose Parent Company has,
non-investment grade ratings on its senior notes from all of the nationally
recognized rating agencies that provide ratings for such entity on its senior
notes. Any determination by the Administrative Agent that a Lender is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
conclusive and binding absent manifest error, and such Lender will be deemed a
Potential Defaulting Lender (subject to Section 2.16(d)) upon notification of
such determination by the Administrative Agent to the Borrower and the Lenders.
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
“Projections” has the meaning specified in Section 4.01(h).
“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non‑Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.
“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Advances at such time and the denominator of which is the
aggregate Facility Exposure with respect to the Loan at such time.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning specified in Section 10.19(b).
“QFC Credit Support” has the meaning specified in Section 10.19(a).
“Qualified Advance” has the meaning specified in Section 8.01.


30

--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of security interest becomes effective with respect
to such Swap Obligation or at the time such Swap Obligation is incurred or such
other Person as constitutes an ECP under the Commodity Exchange Act or any
regulations promulgated thereunder.
“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions: (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the date the related Hotel Asset, Recently Developed
Assets or Recently Redeveloped Asset, as applicable, becomes a Borrowing Base
Asset; (b) (i) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor or (ii) an affirmative
grant of such right from the lessor to the immediately preceding mortgagee of
the leased property; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease, provided that such agreement may also be contained in a separate
agreement between the lessor and the Administrative Agent.
“Qualified Mortgage” means a New York Mortgage or a Florida Mortgage, as the
case may be.
“Qualified Property” means a New York Property or a Florida Property, as the
case may be.
“Qualified Term Note” means a New York Term Note or a Florida Term Note, as the
case may be.
“Qualified Unsecured Debt” has the meaning specified in the definition of
Qualified Unsecured Lender.
“Qualified Unsecured Lender” means (a) a trustee in respect of an issuance of
Debt by the Borrower or the Parent Guarantor pursuant to Rule 144A of the
Securities Act, or (b) an administrative agent or similar lead representative of
a lender group (or, if no such administrative agent or similar lead
representative exists, each lender thereunder) in respect of the 2017 Credit
Agreement, the 2016 Term Loan Agreement or a term loan made (or to be made) to
the Borrower or the Parent Guarantor, in each case where such Debt is not
secured by any Lien and does not otherwise constitute secured Debt hereunder
(“Qualified Unsecured Debt”), provided that to constitute Qualified Unsecured
Debt hereunder (i) the Borrower shall have provided notice to the Administrative
Agent of the aggregate maximum principal amount of such Debt, the name of the
Qualified Unsecured Lender thereunder, the address to which any notices to such
Qualified Unsecured Lender should be sent and such other information regarding
the terms of such Debt as the Administrative Agent may reasonably request, (ii)
except in the case of the Other Facilities, the Borrower shall have delivered a
certificate signed by a Responsible Officer of the Parent Guarantor, dated the
date of the incurrence of such Debt, certifying that (x) no Event of Default


31

--------------------------------------------------------------------------------





has occurred and is continuing or would result from the incurrence of such
Indebtedness, and (y) the Loan Parties are in compliance with the covenants
contained in Section 5.04 immediately before and, on a pro forma basis,
immediately after such date, together with reasonable supporting information
demonstrating such compliance, and (iii) such Qualified Unsecured Lender shall
have provided to the Administrative Agent a written acknowledgement that such
Person has reviewed and approved the provisions of Article VIII of this
Agreement and, if requested by such Person (provided that at the time of such
request such Person shall satisfy the foregoing provisions of this definition),
the Administrative Agent shall have provided to such Person a written
acknowledgement that such Person is a “Qualified Unsecured Lender” and is
entitled to the rights, benefits and protections accorded to a Qualified
Unsecured Lender under Section 8.01(f) (it being understood that no such
acknowledgment from the Administrative Agent shall be required in order for any
such Qualified Unsecured Lender to obtain the rights, benefits or protections
under Section 8.01(f)).
“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.
“Recently Developed Asset” means a Development Asset of the type described in
clause (a) of the definition thereof as to which Substantial Completion has been
achieved and fewer than four complete consecutive fiscal quarters of the Parent
Guarantor have elapsed since the date of such Substantial Completion, which
Development Asset has been designated by the Borrower in writing, with the
approval of the Administrative Agent and the Required Lenders, as a “Recently
Developed Asset”.
“Recently Redeveloped Asset” means a Redevelopment Asset of the type described
in clause (a) of the definition thereof as to which Substantial Completion has
been achieved and fewer than four complete consecutive fiscal quarters of the
Parent Guarantor have elapsed since the date of such Substantial Completion,
which Redevelopment Asset has been designated by the Borrower in writing, with
the approval of the Administrative Agent and the Required Lenders, as a
“Recently Redeveloped Asset”. Notwithstanding the foregoing, the Borrowing Base
Asset known as the Cadillac Hotel and Beach Club Miami Beach shall be deemed a
Recently Redeveloped Asset through September 30, 2019. After September 30, 2019,
the Borrowing Base Asset known as the Cadillac Hotel and Beach Club Miami Beach
shall be deemed a Hotel Asset in accordance with the definition thereof.
“Recipient” means (a) the Administrative Agent or (b) any Lender.
“Reciprocal Protections Provision” has the meaning specified in Section 5.01(x).
“Recourse Debt” means Debt for which the Parent Guarantor or any of its
Subsidiaries (other than a Property-Level Subsidiary that is not a Loan Party or
the owner of a Borrowing Base Asset) has personal or recourse liability in whole
or in part, exclusive of any such Debt for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements.


32

--------------------------------------------------------------------------------





“Redevelopment Asset” means (a) an Asset which either (i) has been acquired with
a view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate, and (b) a Recently
Redeveloped Asset. Each Redevelopment Asset shall continue to be classified as a
Redevelopment Asset (and, if applicable, Recently Redeveloped Asset) hereunder
until the end of the four complete consecutive fiscal quarters of the Parent
Guarantor following the achievement of Substantial Completion with respect to
such Asset, following which such Asset shall be classified as a Hotel Asset
hereunder.
“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents, (b) the principal amount of such Debt shall
not exceed the principal amount of the Debt being extended, refunded or
refinanced plus the amount of any applicable premium and expenses, and (c) the
other material terms, taken as a whole, of any such Debt are no less favorable
in any material respect to the Loan Parties or the Lenders than the terms
governing the Debt being extended, refunded or refinanced.
“Register” has the meaning specified in Section 10.07(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.
“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).
“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of the aggregate principal amount of the Advances outstanding at such
time, provided that (i) at all times when there are two (2) or more Lenders
holding Commitments, “Required Lenders” must include two (2) or more Lenders and
(ii) no Defaulting Lender shall be included in the calculation of “Required
Lenders” and no Defaulting Lender’s approval shall be included in the
calculation of whether the Required Lenders shall have approved an action or
undertaking.
“Responsible Officer” means, with respect to any Loan Party, the Chief Executive
Officer, the Chief Financial Officer, the Chief Accounting Officer, Director of
Financial Reporting or Treasurer of such Loan Party or of any general partner or
managing member of such Loan Party.
“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such (including, in each case, by way of a Division), except for (i)
any purchase, redemption or other acquisition of Equity Interests with the
proceeds of issuances of new common Equity Interests occurring not more than one
year prior to such purchase, redemption or other acquisition and (ii) non-cash
payments in connection with employee, trustee and director


33

--------------------------------------------------------------------------------





stock option plans or similar incentive arrangements. For the avoidance of
doubt, in the case of the Parent Guarantor, Restricted Payments will include any
purchase, redemption or other acquisition of Equity Interests in Parent
Guarantor with the proceeds of Transfers permitted by Section 5.02(e) of this
Agreement.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.
“Sanctions” has the meaning set forth in Section 4.01(x).
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters; provided that in no circumstances shall the Screen Rate be less than 0%
per annum.
“secured Debt” means Debt that is secured by any Lien.
“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c) as the case may be; provided, however, that secured Debt
shall exclude, to the extent provided in Section 8.01(b), (i) the Debt evidenced
by any Qualified Term Note held by the Administrative Agent, and (ii) the Debt
evidenced by any Qualified Term Note held by the administrative agent or, if
there is no administrative agent, the lender under any Senior Unsecured Bank
Facility, so long as the Administrative Agent shall be a Qualified Unsecured
Lender (as defined in the loan documentation for such Senior Unsecured Bank
Facility) and the property encumbered by the Qualified Mortgage which evidences
such Debt is not subject to any liens other than such Qualified Mortgage.
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
“Senior Unsecured Bank Facility” means any of (i) the Other Facilities and (ii)
any other senior term loan facility made (or to be made) to the Borrower or the
Parent Guarantor where such Debt does not constitute secured Debt hereunder; in
each case as any of such facilities


34

--------------------------------------------------------------------------------





may be from time to time amended, amended and restated or replaced with other
senior bank Debt that does not constitute secured Debt hereunder.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going‑concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.
“Special Dividends” has the meaning specified in the definition of “Dividend
Payout Ratio”.
“Subordinated Obligations” has the meaning specified in Section 7.07.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.
“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset such that such Asset
has received or upon final inspection will receive a final certificate of
occupancy for the entire Asset.
“Successor Rate Conforming Changes” means, with respect to any proposed
successor benchmark rate pursuant to clause (iii) of Section 2.07(d), any
conforming changes to (a) the


35

--------------------------------------------------------------------------------





definitions of Base Rate, Eurodollar Rate, Screen Rate and Interest Period and
any defined terms therein, (b) timing and frequency of determining rates and
making payments of interest and (c) other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to (i) reflect the
adoption of such successor benchmark rate and (ii) permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such successor benchmark rate exists,
in such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).
“Supported QFC” has the meaning specified in Section 10.19(a).
“Surviving Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately before and after giving effect to the Closing Date.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.
“Tangible Net Worth” means, with respect to the Parent Guarantor as of any date
of determination, the excess of Consolidated total assets of the Parent
Guarantor and its Subsidiaries, over Consolidated total liabilities of the
Parent Guarantor and its Subsidiaries, each as determined in accordance with
GAAP, less (i) all assets and liabilities of the Parent Guarantor and its
Subsidiaries, on a Consolidated basis, which will be treated as intangibles
under GAAP, including, without limitation, accumulated depreciation, deferred
loan costs, deferred taxes net of deferred tax liabilities, named intangible
assets and liabilities, deferred income or gains and unamortized debt discount
and expense and (ii) all subordinated Debt of the Parent Guarantor and its
Subsidiaries, on a Consolidated basis.
“Taxable REIT Subsidiary” means a Subsidiary of the Parent Guarantor that
qualifies as a taxable REIT subsidiary for the purposes of Section 856(l) of the
Internal Revenue Code and any Subsidiary of such Taxable REIT Subsidiary.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).
“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance,
(c) the date of the addition of any Proposed Borrowing


36

--------------------------------------------------------------------------------





Base Asset pursuant to Section 5.01(k), and (d) the effective date of any
Transfer permitted under Section 5.02(e)(ii)(C).
“Total Asset Value” means, at any date of determination, the sum of (a) the
Asset Values for all Assets at such date, plus (b) Unrestricted Cash of the
Parent Guarantor and its Subsidiaries on hand at such date in an amount not to
exceed $50,000,000, plus (c) 50% of the aggregate principal amount at such date
of development loans by the Parent Guarantor and its Subsidiaries to Joint
Ventures in which the Parent Guarantor has a direct or indirect interest, plus
(d) the sum of amounts that are with a Person other than the Parent Guarantor
and its Subsidiaries as escrows, deposits or security for contractual
obligations, plus (e) deposits on acquisitions of Hotel Assets at such date that
are refundable in full in the event that the applicable Subsidiary of the Parent
Guarantor elects not to proceed with the subject acquisition, plus (f) the gross
book value (as determined in accordance with GAAP) of all unimproved land owned
by Subsidiaries of the Parent Guarantor.
“Total BBA Value” means an amount equal to the sum of the Asset Values of all
Borrowing Base Assets.
“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be.
“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.
“Transfer” has the meaning specified in Section 5.02(e)(i).
“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.
“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trust, custodian or other similar official by
a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.
“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Borrower and its Subsidiaries that are not subject to
any Lien (excluding statutory liens in favor of any depositary bank where such
cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Parent Guarantor and its
Subsidiaries as escrows, deposits or security for contractual obligations.
“unsecured Debt” means any Debt that is not secured Debt.
“U.S. Dollars” and “$” means lawful money of the United States of America.


37

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Special Resolution Regimes” has the meaning specified in Section 10.19.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.12(g).
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03.    Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).
(a)    If the Borrower notifies the Administrative Agent that due to one or more
changes in accounting principles after the Closing Date required by GAAP or the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or similar agencies that results in a change in the method of
calculation of, or affects the results of such calculation of, any of the
financial covenants, standards or terms found in this Agreement, the Borrower
wishes to amend any financial covenants, standards or terms, then the
Administrative Agent and the Borrower agree to enter into and diligently pursue
negotiations in order to amend such financial covenants, standards or terms so
as to equitably reflect such change, with the desired result that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
(determined on a Consolidated basis) shall be the same after such change as if
such change had not been made. Such provisions shall be amended in a manner
satisfactory to the Borrower and the Required Lenders. Until covenants,
standards, or terms of this Agreement are amended in accordance with this
Section 1.03(b), such covenants, standards and terms


38

--------------------------------------------------------------------------------





shall be computed and determined in accordance with accounting principles in
effect prior to such change in accounting principles.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as obligations with respect
to a Capitalized Lease.

SECTION 1.04.    Divisions. For all purposes under the Loan Documents, in
connection with any Division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01.    The Loan. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally, but not jointly, agrees to fund to the Borrower
an amount equal to its ratable portion of the Loan in accordance with its
respective Commitment on the Closing Date as a single Advance denominated in
U.S. Dollars. The Borrower shall not have the right to reborrow any portion of
the Loan that is repaid or prepaid.

SECTION 2.02.    Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 11:00 A.M.
(New York City time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier or email. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telecopier or e-mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 12:00 Noon (New York City time) on the date of such Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M. (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable


39

--------------------------------------------------------------------------------





conditions set forth in Article III, the Administrative Agent will make such
funds available to the Borrower by crediting the Borrower’s Account.
(a)    Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10.
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any actual loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
(e)    Each Lender may, at its option, make any Advance available to the
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Advance; provided, however, that (i) any exercise of such option
shall not affect the obligation of the Borrower in accordance with the terms of
this Agreement and (ii) nothing in this Section 2.02(f) shall be deemed to
obligate any Lender to obtain the funds for any Advance in any particular place
or manner or to constitute a representation or warranty by any Lender that it
has obtained or will obtain the funds for any Advance in any particular place or
manner.

SECTION 2.03.    [Intentionally Omitted].


40

--------------------------------------------------------------------------------






SECTION 2.04.    Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
the entire amount of all outstanding Advances.

SECTION 2.05.    Termination or Reduction of the Commitments. Upon the funding
of the Loan and from time to time thereafter upon each repayment or prepayment
of any portion of the Loan, the aggregate Commitments of the Lenders shall be
automatically and permanently reduced, on a pro rata basis, by an amount equal
to the amount by which the aggregate Commitments immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Loan outstanding
after giving effect to such repayment or prepayment of the Loan.

SECTION 2.06.    Prepayments. The Borrower may, upon same day notice in the case
of Base Rate Advances and two Business Days’ notice in the case of Eurodollar
Rate Advances, in each case to the Administrative Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding aggregate principal amount of
the Advances in whole or ratably in part, together with accrued interest to the
date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (i) each partial prepayment shall be in an aggregate principal
amount of $500,000 or an integral multiple of $100,000 in excess thereof or, if
less, the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 10.04(c). The Borrower may revoke a notice of prepayment that has
been delivered to the Administrative Agent in accordance with this Section which
states that such notice is conditioned upon the effectiveness of other credit
facilities if such condition is not satisfied and the Borrower shall indemnify
the Administrative Agent and each Lender against any loss, cost or expense
incurred by the Administrative Agent or such Lender as a result of such
revocation.
(a)    Mandatory. (i) The Borrower shall, if applicable, on each Business Day,
prepay an aggregate principal amount of the Loan or any other Debt to cause (A)
the Facility Exposure not to exceed the Facility on such Business Day, (B) the
Leverage Ratio not to exceed the applicable maximum Leverage Ratio set forth in
Section 5.04(a)(i) on such Business Day, and (C) the Facility Exposure not to
exceed the Facility Available Amount as set forth in Section 5.04(b)(i) on such
Business Day.
(i)    All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

SECTION 2.07.    Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, subject to clause (d)(iii) below, a rate per annum
equal at all times during each Interest Period for such Advance to the sum of
(A) the Eurodollar Rate for such Interest Period for such Advance plus (B) the
Applicable Margin in respect of Eurodollar Rate Advances in effect on the first
day of such Interest Period, payable in arrears on the last day of


41

--------------------------------------------------------------------------------





such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.
(c)    Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.
(d)    Interest Rate Determination. (i) [Intentionally Omitted].
(i)    Subject to clause (d)(iii) below, if the Screen Rate is unavailable and
the Administrative Agent is unable to determine the Eurodollar Rate for any
Eurodollar Rate Advances, as provided in the definition of “Eurodollar Rate”,
(A)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
(B)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance),
(C)    the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and
(D)    the Borrower may revoke any pending request for a Eurodollar Rate
Advance, to Convert a Base Rate Advance to a Eurodollar Rate Advance or to
continue a Eurodollar Rate Advance, provided that if the Borrower does not so
revoke any such request, the Borrower will be deemed to have requested a Base
Rate Advance.
(ii)    Notwithstanding clause (a)(ii) or (d)(ii) of this Section 2.07 or any
other provision of this Agreement or any other Loan Document, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) or the Required Lenders notify the Administrative Agent (with,
in the case of the Required Lenders, a copy to the Borrower) that


42

--------------------------------------------------------------------------------





the Borrower or Required Lenders (as applicable) have determined, that (A)
adequate and reasonable means do not exist for ascertaining the Screen Rate for
any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary, or (B) the supervisor for the administrator of the Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which ICE LIBOR or the
Screen Rate shall no longer be made available, or be used for determining
interest rates for loans, then reasonably promptly after such determination by
the Administrative Agent or receipt by the Administrative Agent of such notice,
as applicable, the Administrative Agent and the Borrower shall negotiate in good
faith and endeavor to establish an alternate rate of interest to the Screen Rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that gives due consideration to the then prevailing market
convention for determining a rate of interest for similar syndicated loans
denominated in U.S. Dollars at such time, and shall, notwithstanding anything to
the contrary in Section 10.01, enter into an amendment to this Agreement to
reflect such alternate rate of interest and any proposed Successor Rate
Conforming Changes. Such amendment shall become effective without any further
action or consent of any party to this Agreement other than the Administrative
Agent and the Borrower at 5:00 PM on the fifth Business Day after the date that
a copy of such amendment is provided to the Lenders so long as the
Administrative Agent shall not have received a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(d)(iii) (but, in the case of the circumstances described in clause (B) of the
first sentence of this clause (d)(iii), only to the extent the Screen Rate is
not available or published at such time on a current basis), the interest rate
applicable to all outstanding Eurodollar Rate Advances shall be determined in
accordance with clause (a)(ii) or (d)(ii) of this Section 2.07, as applicable.
Notwithstanding the foregoing, if any alternate rate of interest established
pursuant to this clause (d)(iii) shall be less than zero percent per annum
(0.00%), such rate shall be deemed to be zero percent per annum (0.00%) for the
purposes of this Agreement.
(e)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within ten (10) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s or any Lender’s other rights
under this Agreement.

SECTION 2.08.    Fees. The Borrower shall pay to the Administrative Agent and
the Arrangers for their own account the fees, in the amounts and on the dates,
set forth in the Fee Letter and such other fees as may from time to time be
agreed between the Borrower and the Administrative Agent or the Arrangers.


43

--------------------------------------------------------------------------------






SECTION 2.09.    Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 12:00
Noon (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Lenders in accordance with
their Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
(a)    Mandatory. (i) On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(i)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon an Interest
Period of one month shall apply to each such Eurodollar Rate Advance.
(ii)    Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
(iii)    Under the circumstances described in Section 2.07(d), all outstanding
Eurodollar Rate Advances shall be Converted to Base Rate Advances as and to the
extent expressly provided in Section 2.07(d).

SECTION 2.10.    Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances (excluding, for purposes
of this Section 2.10, any such increased costs resulting from Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
or Connection Income Taxes (as to which Section 2.12 shall govern), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost; provided, however, that a Lender claiming
additional amounts under this Section 2.10(a) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such


44

--------------------------------------------------------------------------------





Lender. A certificate as to the amount of such increased cost, submitted to the
Borrower by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.
(a)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend, then, upon demand by such Lender or such corporation (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend. A certificate as to such
amounts submitted to the Borrower by such Lender shall be conclusive and binding
for all purposes, absent manifest error.
Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel Supervision known as Basel III and regardless of the date
enacted, adopted, implemented or issued, shall be deemed an introduction or
change of the type referred to in Section 2.10(a) and this Section 2.10(b).
(b)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.
(c)    Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make


45

--------------------------------------------------------------------------------





Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that, the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the event or circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event or circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 2.11.    Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than 12:00
Noon (New York City time) on the day when due in U.S. Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 10.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(a)    The Borrower hereby authorizes each Lender and each of its Affiliates, if
and to the extent payment owed to such Lender is not made when due hereunder or,
in the case of a Lender, under the Note held by such Lender, to charge from time
to time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender any amount so due.
(b)    All computations of interest based on Citibank’s base rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of


46

--------------------------------------------------------------------------------





interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
(e)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the following order of priority:
(A)    first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as the Administrative Agent) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Administrative Agent on such date;
(B)    second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 10.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;
(C)    third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.10 and 2.12 on such
date, ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;
(D)    fourth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08 on such date, ratably based upon the respective
aggregate Commitments of the Lenders on such date;
(E)    fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;
(F)    sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under


47

--------------------------------------------------------------------------------





Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;
(G)    seventh, to the payment of any other accrued and unpaid interest
comprising Obligations of the Loan Parties owing under or in respect of the Loan
Documents that is due and payable on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the respective
obligees thereof on such date; and
(H)    eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the respective obligees thereof on such date.

SECTION 2.12.    Taxes. (a) Any and all payments by or on account of any
Obligation of any Loan Party or the Administrative Agent or under any Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)    Each Loan Party shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(b)    Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties
shall indemnify each Recipient for the full amount of Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.12) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.
(c)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising


48

--------------------------------------------------------------------------------





therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).
(d)    As soon as practicable after, but in any case within 30 days after the
date of any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.12, such Loan Party shall deliver to the
Administrative Agent, at its address referred to in Section 10.02, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of payment reasonably satisfactory to the Administrative Agent. In the
case of any payment hereunder or under the other Loan Documents by or on behalf
of a Loan Party through an account or branch outside the United States or by or
on behalf of a Loan Party by a payor that is not a U.S. Person, if such Loan
Party determines that no Taxes are payable in respect thereof, such Loan Party
shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (e) and (g) of this Section 2.12, the term “United States” shall
have the meaning specified in Section 7701(a)(9) of the Internal Revenue Code.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(i), (ii), and (iv) below) shall not be required if
in the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(f)    Without limiting the generality of Section 2.12(f),
(i)    each Lender that is a U.S. Person shall, to the extent it is legally
entitled to do so, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender remains lawfully able
to do so), provide each of the Administrative Agent and the Borrower with
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;


49

--------------------------------------------------------------------------------





(ii)    each Lender that is not a U.S. Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United Sates is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W‑8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B)    executed originals of Internal Revenue Service Form W‑8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code (x) a
certificate substantially in the form of Exhibit F-1 hereto to the effect that
such Foreign Lender is not a (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form W‑8BEN
or W-8BEN-E, as applicable; or
(D)    to the extent that the Foreign Lender is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
Internal Revenue Service Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partner of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


50

--------------------------------------------------------------------------------





(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for the purposes of this subsection (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Indemnified Taxes that may be
paid by another party.
(h)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form or other document described in subsection (f)
or subsection (g) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form or other document originally was required to be provided or if such
form or other document otherwise is not required under subsection (f) or
subsection (g) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form or other
document required hereunder, the Loan Parties shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.


51

--------------------------------------------------------------------------------





(i)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(j)    In the event that an additional payment is made under Section 2.12(a) or
(c) for the account of any Lender and such Lender, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, such Lender shall, to the extent that it determines
that it can do so without prejudice to the retention of the amount of such
credit, relief, remission or repayment, pay to the applicable Loan Party such
amount as such Lender shall, in its sole discretion, have determined to be
attributable to such deduction or withholding and which will leave such Lender
(after such payment) in no worse position than it would have been in if the
applicable Loan Party had not been required to make such deduction or
withholding. Nothing herein contained shall interfere with the right of a Lender
to arrange its tax affairs in whatever manner it thinks fit nor oblige any
Lender to claim any tax credit or to disclose any information relating to its
affairs or any computations in respect thereof, and no Loan Party shall be
entitled to review the tax records of any Lender or the Administrative Agent, or
require any Lender to do anything that would prejudice its ability to benefit
from any other credits, reliefs, remissions or repayments to which it may be
entitled.
(k)    Without prejudice to the survival of any other agreement of any party
hereunder or under any other Loan Document, the agreements and obligations under
this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

SECTION 2.13.    Sharing of Payments, Etc. Subject to the provisions of
Section 2.11(f), if any Lender shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of set‑off, or
otherwise, other than as a result of an assignment pursuant to Section 10.07)
(a) on account of Obligations due and payable to such Lender hereunder and under
the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the Notes at such time) of payments on account
of the Obligations due and payable to all Lenders hereunder and under the Notes
at such time obtained by all the Lenders at such time or (b) on account of
Obligations owing (but not due and payable) to such Lender hereunder and under
the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the Notes at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the Notes at such time obtained by all of the Lenders at
such time, such Lender shall forthwith purchase from the other Lenders such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each other Lender shall be rescinded
and such other Lender shall repay to the purchasing Lender the purchase price to
the extent of such Lender’s ratable share (according to the proportion of (i)
the purchase price paid to such Lender to


52

--------------------------------------------------------------------------------





(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrower agrees that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of the Borrower in the amount of such interest or participating
interest, as the case may be.

SECTION 2.14.    Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely for
(i) general corporate purposes of the Borrower and its Subsidiaries, (ii) the
development of new, and the renovation and expansion of existing, Hotel Assets
and the acquisition of such other assets and the making of such other
Investments as are permitted by this Agreement, (iii) capital expenditures
related to Assets, (iv) the repayment in full (or refinancing) of existing
mortgage loans, and (v) the payment of fees and expenses related to the Facility
and the other transactions contemplated by the Loan Documents. The Borrower will
not directly or indirectly use the proceeds of the Advances, or lend, contribute
or otherwise make available to any Subsidiary, joint venture partner or other
Person such proceeds, (A) to fund any activities or businesses of or with any
Person, or in any country or territory, that, at the time of such funding, is,
the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Facility, whether as Administrative Agent, Arranger, Lender, underwriter,
advisor, investor, or otherwise) or any Anti-Corruption Laws.

SECTION 2.15.    Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender, with a copy to the Administrative Agent, a Note, in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Commitment of such Lender. All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder. To the extent no Note has been issued to a Lender, this Agreement
shall be deemed to comprise conclusive evidence for all purposes of the
indebtedness resulting from the Advances and extensions of credit hereunder.
(a)    The Register maintained by the Administrative Agent pursuant to
Section 10.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.
(b)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above,


53

--------------------------------------------------------------------------------





shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement, absent manifest error; provided, however, that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.16.    Defaulting Lenders. (a) If a Lender becomes, and during the
period it remains, a Defaulting Lender, any amount paid by the Borrower or
otherwise received by the Administrative Agent for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until (subject to Section 2.16(d)) the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, third to the payment of fees then due and payable to the Non Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fourth to pay principal then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, fifth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and sixth after the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.
(a)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders (determined after giving effect to Section 10.01) determine
that the Person serving as the Administrative Agent is (without taking into
account any provision in the definition of “Defaulting Lender” requiring notice
from the Administrative Agent or any other party) a Defaulting Lender pursuant
to clause (iv) of the definition thereof, the Required Lenders (determined after
giving effect to Section 10.01) may by notice to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and (ii)
the date thirty (30) days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).
(b)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty (30) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.16(a) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, or any Lender
may have against such Defaulting Lender.
(c)    If the Borrower and the Administrative Agent agree in writing, in their
discretion, that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the


54

--------------------------------------------------------------------------------





Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.16(a)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Advances of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Facility Exposure of the Lenders to be on
a pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and Facility Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided, however, that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender or Potential Defaulting Lender.

SECTION 2.17.    Replacement of Lenders. If any Lender requests compensation
under Section 2.10, or if the Borrower is required to pay any additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.12 and, in each case, such Lender has declined or is
unable to designate a different Applicable Lending Office, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender (a “Departing Lender”) to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Sections 10.01(b) and 10.07, as applicable, in each case
except to the extent provided in this Section 2.17), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.10 or
Section 2.12) and obligations under this Agreement and the other Loan Documents
to a Replacement Lender that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07;
(b)    such Departing Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents from the applicable Replacement Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable law; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Departing Lender required to make an assignment pursuant to
this


55

--------------------------------------------------------------------------------





Section 2.17 shall promptly execute and deliver an Assignment and Acceptance
with the applicable Replacement Lender. If such Departing Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Administrative Agent after the
later of (i) the date on which the Replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (ii) the date on
which the Departing Lender receives all payments described in clause (b) of this
Section 2.17, then such Departing Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Departing Lender.

SECTION 2.18.    Reallocation of Lender Pro Rata Shares; No Novation. On the
Closing Date, the Advances made under the Existing Agreement shall be deemed to
have been made under this Agreement, without the execution by the Borrower or
the Lenders of any other documentation, and all such Advances currently
outstanding shall be deemed to have been simultaneously reallocated among the
Lenders as follows:
(a)    On the Effective Date, each Lender that will have a greater Pro Rata
Share of the Facility upon the Effective Date than its Pro Rata Share (under and
as defined in the Existing Agreement) of the Facility (under and as defined in
the Existing Agreement) immediately prior to the Effective Date (each, a
“Purchasing Lender”), without executing an Assignment and Acceptance, shall be
deemed to have purchased assignments pro rata from each Lender that will have a
smaller Pro Rata Share of the Facility upon the Effective Date than its Pro Rata
Share (under and as defined in the Existing Agreement) of the Facility (under
and as defined in the Existing Agreement) immediately prior to the Effective
Date (each, a “Selling Lender”) in such Selling Lender’s rights and obligations
under this Agreement and the other Loan Documents with respect to the assigned
portion of the Facility (collectively, the “Assigned Rights and Obligations”) so
that, after giving effect to such assignments, each Lender shall have its
respective Commitment as set forth in Schedule I hereto and a corresponding Pro
Rata Share of all Advances then outstanding under the Facility. Each such
purchase hereunder shall be at par for a purchase price equal to the principal
amount of the Loans and funded Commitments in respect thereof and without
recourse, representation or warranty, except that each Selling Lender shall be
deemed to represent and warrant to each Purchasing Lender that the Assigned
Rights and Obligations of such Selling Lender are not subject to any Liens
created by that Selling Lender. For the avoidance of doubt, in no event shall
the aggregate amount of each Lender’s Advances outstanding at any time exceed
its Commitment.
(b)    The Borrower shall, upon written demand by any Lender (with a copy of
such demand to the Administrative Agent), promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of the reallocations set forth in Section 2.18(a) above in respect of
Eurodollar Rate Advances to the extent such reallocations take place on a day
other than the last day of the Interest Period for such Eurodollar Rate
Advances. The Borrower shall also, upon written demand by any Exiting Lender (as
defined below) (with a copy of such demand to the Administrative Agent),
promptly compensate such Exiting Lender for and hold such Exiting Lender
harmless from any loss, cost or expense incurred by it as a result of such
reallocations to the extent such reallocations take place on a day other than
the last day of the Interest Period for such Eurodollar Rate Advances. Each such
Exiting Lender shall be a third party beneficiary of this Section 2.18(b).
(c)    The Administrative Agent shall calculate the net amount to be paid or
received by each Lender in connection with the assignments effected hereunder on
the Effective Date. Each Lender required to make a payment pursuant to this
Section shall make the net amount of its required payment


56

--------------------------------------------------------------------------------





available to the Administrative Agent, in same day funds, at the office of the
Administrative Agent not later than 12:00 P.M. (New York time) on the Effective
Date. The Administrative Agent shall distribute on the Effective Date the
proceeds of such amounts to the Lenders entitled to receive payments pursuant to
this Section, pro rata in proportion to the amount each such Lender is entitled
to receive at the primary address set forth in Schedule I hereto or at such
other address as such Lender may request in writing to the Administrative Agent.
(d)    Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the Obligations (under and as defined in the
Existing Agreement) of the Loan Parties outstanding under the Existing Agreement
or any instruments securing the same (including, without limitation, the
Qualified Mortgages and the Qualified Term Notes as such terms are defined in
the Existing Agreement), which Obligations shall remain outstanding after the
date hereof as Obligations hereunder, except as expressly modified hereby or by
instruments executed concurrently with this Agreement. Notwithstanding the
foregoing, any Lender (as defined in the Existing Agreement) who is not a Lender
under this Agreement (each, an “Exiting Lender”), by its acceptance of payment
of all principal, interest and other amounts due and owing to such Exiting
Lender in respect of its Pro Rata Share (as defined under the Existing
Agreement) on the Closing Date, shall be deemed to have consented to the
amendment and restatement of the Existing Agreement by this Agreement and to
have assigned all of its rights and obligations under the Existing Agreement and
the other Loan Documents (as defined in the Existing Agreement) to the Lenders
hereunder, and shall no longer have any rights or obligations under the Existing
Agreement or under any of the other Loan Documents (as defined in the Existing
Agreement) except that the rights and obligations of such Exiting Lender that
would have survived termination of the Existing Agreement as expressly set forth
therein shall survive.

ARTICLE III    
CONDITIONS PRECEDENT TO CLOSING

SECTION 3.01.    Conditions Precedent to Closing. The obligation of the
Administrative Agent and each Lender to execute and deliver this Agreement and
the obligation of each Lender to make the Loan hereunder and the effectiveness
of this Agreement is subject to the satisfaction of the following conditions
precedent on or before the Closing Date:
(a)    The Administrative Agent shall have received on or before the day of the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes, as to which one original of each shall be
sufficient) in sufficient copies for each Lender:
(i)    A Note duly executed by the Borrower and payable to the order of each
Lender that has requested the same.
(ii)    Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Administrative
Agent that name any such Loan Party as debtor, together with copies of such
financing statements.
(iii)    This Agreement, duly executed by the Loan Parties and the other parties
thereto.


57

--------------------------------------------------------------------------------





(iv)    An Appraisal of each Borrowing Base Asset listed on Schedule II which is
designated as a Recently Developed Asset or a Recently Redeveloped Asset,
(v)    As to each Borrowing Base Asset:
(A)    the most recently prepared land survey of such Borrowing Base Asset,
prepared by a duly licensed and registered land surveyor, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than (i) Permitted
Liens and (ii) encroachments and other defects that do not materially and
adversely affect the value or operation of such property or are reasonably
acceptable to the Administrative Agent,
(B)    certified copies of each Management Agreement and Franchise Agreement,
Qualified Ground Lease, Material Contracts, and all amendments thereto, entered
into with respect to such Borrowing Base Asset,
(C)    an original of the Existing Qualified Mortgage and the related Existing
Qualified Note made in connection with such Borrowing Base Asset, if applicable,
together with any other items required pursuant to Section 8.01,
(D)    a copy of an ALTA Owner’s Policy of Title Insurance of the Borrower or a
Subsidiary thereof, as applicable, covering such Borrowing Base Asset showing
the identity of the fee titleholder thereto and all matters of record as of the
date of such policy, and
(E)    (1) a “Phase I” environmental assessment of such Borrowing Base Asset,
which report (i) has been prepared by an environmental engineering firm
reasonably acceptable to the Administrative Agent and (ii) is otherwise in form
and substance reasonably acceptable to the Administrative Agent and (2) any
other environmental assessments or similar reports relating to such Borrowing
Base Asset, including any “Phase II” environmental assessment prepared or
recommended by such environmental engineering firm to be prepared for such
Borrowing Base Asset.
For the avoidance of doubt, the parties hereby acknowledge that the items
required to be delivered to the Administrative Agent pursuant to this
Section 3.01(a)(v) shall not be required for the Borrowing Base Assets listed on
Schedule II not indicated with an asterisk which qualify as Borrowing Base
Assets (under and as defined in the loan documentation for the Other Facilities)
immediately prior to the Effective Date.
(vi)    Certified copies of the resolutions of the Board of Directors of the
Parent Guarantor on its behalf and on behalf of each Loan Party for which it is
the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.


58

--------------------------------------------------------------------------------





(vii)    A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office, (2)
such Loan Party, general partner or managing member, as the case may be, has
paid all franchise taxes to the date of such certificate and (C) such Loan
Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.
(viii)    A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party owns or leases property
or in which the conduct of its business requires it to qualify or be licensed as
a foreign corporation except where the failure to so qualify or be licensed
could not reasonably be expected to result in a Material Adverse Effect, dated
reasonably near (but prior to) the Closing Date, stating, with respect to each
such Loan Party, that such Loan Party is duly qualified and in good standing as
a foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.
(ix)    A certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary
(or those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the Closing Date), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party and its general partner or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party
and its general partner or managing member, as applicable, as in effect on the
date on which the resolutions referred to in Section 3.01(a)(v) were adopted and
on the Closing Date, (C) the due incorporation, organization or formation and
good standing or valid existence of such Loan Party and its general partner or
managing member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party and its general partner or managing member, as
applicable, (D) the truth of the representations and warranties contained in the
Loan Documents as though made on and as of the Closing Date and (E) the absence
of any event occurring and continuing, or resulting from the Initial Borrowing,
that constitutes a Default.
(x)    A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) certifying the names and true signatures of the officers of such
Loan Party, and of


59

--------------------------------------------------------------------------------





the general partner or managing member of such Loan Party, as applicable,
authorized to sign each Loan Document to which such Loan Party is or is to be a
party and the other documents to be delivered hereunder and thereunder.
(xi)    Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lenders shall have requested, including, without
limitation, information as to possible contingent liabilities, tax matters,
environmental matters, obligations under Plans, Multiemployer Plans and Welfare
Plans, collective bargaining agreements and other arrangements with employees,
historical operating statements (if any), audited annual financial statements
for the year ending December 31, 2018, interim financial statements dated the
end of the most recent fiscal quarter for which financial statements are
available (or, in the event the Lenders’ due diligence review reveals material
changes since such financial statements, as of a later date within 45 days of
the Closing Date) and financial projections for the Parent Guarantor’s
consolidated operations.
(xii)    Evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect.
(xiii)    An opinion of Hunton & Williams LLP, special counsel for the Loan
Parties, with respect to such matters (and in substantially the form) as any
Lender through the Administrative Agent may reasonably request.
(xiv)    An opinion of counsel for the Loan Parties reasonably satisfactory to
the Administrative Agent covering certain corporate formalities and other
matters that the Administrative Agent on behalf of the Lenders may reasonably
request.
(xv)    An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.
(xvi)    A Notice of Borrowing related to the Initial Borrowing, dated and
delivered to the Administrative Agent at least three (3) Business Days prior to
the Closing Date.
(xvii)    A certificate signed by a Responsible Officer of the Borrower, dated
the Closing Date, stating that after giving effect to the Initial Borrowing, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants if requested by the Administrative Agent.
(xviii)    (A) The documentation and other information reasonably requested by
any Lender at least ten Business Days prior to the Closing Date in connection
with applicable "know your customer" and Anti-Corruption Laws, including,
without limitation, the Patriot Act and the Beneficial Ownership Regulation, in
each case in form and substance reasonably satisfactory to such Lender and (B)
if the Borrower qualifies as a "legal entity customer" within the meaning of the
Beneficial Owner Regulation, a Beneficial Ownership Certification for the
Borrower; in each case delivered at least five Business Days prior to the
Closing Date.


60

--------------------------------------------------------------------------------





(b)    The Lenders shall be satisfied with the corporate and legal structure and
capitalization of each Loan Party and each of its Subsidiaries that directly or
indirectly owns a Borrowing Base Asset, including the terms and conditions of
the charter and bylaws, operating agreement, partnership agreement or other
governing document of each of them.
(c)    The Lenders shall be satisfied that all Existing Debt, other than
Surviving Debt, has been prepaid, redeemed or defeased in full or otherwise
satisfied and extinguished and that all Surviving Debt shall be on terms and
conditions satisfactory to the Lenders.
(d)    Before and after giving effect to the transactions contemplated by the
Loan Documents, there shall have occurred no Material Adverse Change since
December 31, 2018.
(e)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.
(f)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.
(g)    [Intentionally Omitted].
(h)    Concurrently with the execution and delivery of this Agreement, the Loan
Parties shall have duly executed and delivered amendments, in form and substance
reasonably satisfactory to the Arrangers, to the 2017 Credit Agreement and the
2016 Term Loan Agreement.
(i)    The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lenders and all reasonable, out-of-pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent).

SECTION 3.02.    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
Initial Borrowing) shall be subject to the satisfaction of the conditions set
forth in Section 3.01 (to the extent not previously satisfied pursuant to that
Section) and such further conditions precedent that on the date of such
Borrowing (a) the following statements shall be true and the Administrative
Agent shall have received for the account of such Lender (w) a Notice of
Borrowing and an Availability Certificate dated the date of such Borrowing, and,
in the case of the Availability Certificate, certifying that the Facility
Available Amount as of such date (calculated on a pro forma basis after giving
effect to such Borrowing) will be greater than or equal to the Facility Exposure
(x) all Deliverables and all items described in the definition of “BBA Proposal
Package” herein (to the extent not previously delivered with respect to each
Borrowing Base Asset pursuant to Section 5.01(k) or this Section 3.02), (y) in
the case of an addition of any Person as an Additional Guarantor, all Guarantor
Deliverables (to the extent not previously delivered pursuant to Section 5.01(k)
or this Section 3.02), and (z) a certificate signed by a Responsible Officer of
the Borrower, dated the date of such Borrowing, stating that:


61

--------------------------------------------------------------------------------





(i)    the representations and warranties contained in each Loan Document are
true and correct in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) on and as of such date, before and after
giving effect to (A) such Borrowing, and (B) in the case of any Borrowing, the
application of the proceeds therefrom, as though made on and as of such date;
(ii)    no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing or (B) or from the application of the proceeds
therefrom; and
(iii)    for each Advance, (A) the Facility Available Amount equals or exceeds
the Facility Exposure that will be outstanding after giving effect to such
Advance, and (B) before and after giving effect to such Advance, the Parent
Guarantor shall be in compliance with the covenants contained in Section 5.04;
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

SECTION 3.03.    Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the Initial
Borrowing (in the case of Section 3.01) or the applicable Borrowing (in the case
of Section 3.02) specifying its objection thereto and such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES

SECTION 4.01.    Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:
(a)    Organization and Powers; Qualifications and Good Standing. Each Loan
Party and each of its Subsidiaries and each general partner or managing member,
if any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and, solely
with respect to each Loan Party and each general partner or managing member, if
any, of each such Loan Party, in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited liability
company or partnership in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all material governmental licenses,
permits and other approvals) to own or lease and operate its material properties
and to carry on its business in all material respects as now conducted and as
proposed to be conducted, except, solely with respect to each Subsidiary that
does not hold any direct or indirect interest in a Borrowing Base Asset, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. All of the outstanding Equity Interests


62

--------------------------------------------------------------------------------





in the Borrower have been validly issued, are fully paid and non-assessable. The
Parent Guarantor directly owns not less than 70% of all Equity Interests in the
Borrower, and, as of the Closing Date, directly owns approximately 96% of the
general partnership interests in the Borrower. All Equity Interests in the
Borrower that are directly or indirectly owned by the Parent Guarantor are owned
free and clear of all Liens. The Parent Guarantor has been organized and
operated in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code and its current and proposed method of operation will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Internal Revenue Code.
(b)    Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non‑assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (other than Liens permitted by
Section 5.02(a)).
(c)    Due Authorization; No Conflict. The execution and delivery by each Loan
Party and of each general partner or managing member (if any) of each Loan Party
of each Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder, and the consummation of the transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, (A) any
Material Contract binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties, or any general partner or managing
member of any Loan Party, or (B) solely with respect to each Loan Party, any
loan agreement, indenture, mortgage, deed of trust, material lease or other
material instrument binding on or affecting such Loan Party or any of its
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.
(d)    Authorizations and Consents. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner or
managing member of any Loan Party of any Loan Document to which it is or is to
be a party or for the consummation of the transactions contemplated by the


63

--------------------------------------------------------------------------------





Loan Documents, or (ii) the exercise by the Administrative Agent or any Lender
of its rights or remedies under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.
(e)    Binding Obligation. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.
(f)    Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or to the knowledge of any Responsible Officer,
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.
(g)    Financial Condition. The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2018 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of KPMG LLP,
independent public accountants, and the Consolidated balance sheets of the
Parent Guarantor as at June 30, 2019, and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
six months then ended, copies of which have been furnished to each Lender,
fairly present in all material respects, subject, in the case of such balance
sheets as at June 30, 2019, and such statements of income and cash flows for the
six months then ended, subject to year‑end audit adjustments, the Consolidated
financial condition of the Parent Guarantor as at such dates and the
Consolidated results of operations of the Parent Guarantor for the periods ended
on such dates, all in accordance with generally accepted accounting principles
applied on a consistent basis. Since December 31, 2018, there has been no
Material Adverse Change.
(h)    Forecasts. The Consolidated forecasted balance sheets, statements of
income and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lenders pursuant to Section 3.01(a)(xi) or 5.03 (collectively,
the “Projections”) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Parent Guarantor’s best estimate of its future
financial performance, it being understood that Projections are subject to
significant uncertainties and contingencies and no assurance can be given that
any particular Projection will be realized and variances may be material.
(i)    Full Disclosure. No information, exhibit or report (other than
Projections) furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms


64

--------------------------------------------------------------------------------





of the Loan Documents, taken as a whole, contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not materially misleading. The Loan Parties have
disclosed to the Administrative Agent, in writing, any and all existing facts
that have or may have (to the extent any of the Loan Parties can now reasonably
foresee) a Material Adverse Effect.
(j)    Margin Regulations. No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.
(k)    Certain Governmental Regulations. Neither any Loan Party nor any of its
Subsidiaries is or is required to be registered as an “investment company” or is
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(l)    Materially Adverse Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).
(m)    Existing Debt. Set forth on Schedule 4.01(m) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the date indicated on such schedule the obligor and the principal amount
outstanding thereunder.
(n)    Surviving Debt. Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Surviving Debt, showing as of the date indicated on such
schedule the obligor and the principal amount outstanding thereunder, the
maturity date thereof and the amortization schedule therefor.
(o)    Liens. Set forth on Schedule 4.01(o) hereto is a complete and accurate
list of (i) all Liens on the property or assets of any Loan Party and (ii) all
Liens on the property or assets of any non-Loan Party Subsidiaries securing Debt
for Borrowed Money, in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that (i) Permitted Liens (other than Liens arising under ERISA
as set forth in clause (j) of the definition thereof) and (ii) easements and
other real property restrictions, covenants and conditions of record (exclusive
of Liens securing Debt) shall not be listed on Schedule 4.01(o).
(p)    Real Property. (i) Set forth on Part I of Schedule 4.01(p) hereto is a
complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, (A) the
street address and state, and (B) solely with respect to Real Property owned by
any Loan Party, the record owner and gross book value thereof. Each such Loan
Party or Subsidiary has good, marketable and insurable fee simple title to such
Real Property, free and clear of all Liens, other than Permitted Liens.
(i)    Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of all leases of Real Property under which any Loan Party or any
of its Subsidiaries is


65

--------------------------------------------------------------------------------





the lessee (other than Operating Leases), showing as of the date hereof, and as
of each other date such Schedule 4.01(p) is required to be supplemented
hereunder, (A) the street address and state, and (B) solely with respect to
leases of Real Property under which any Loan Party is the lessee, the lessor,
lessee, expiration date and annual rental cost thereof. Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.
(ii)    Each Borrowing Base Asset is operated and managed by an Approved Manager
pursuant to a Management Agreement listed on Part III of Schedule 4.01(p).
(iii)    Each Borrowing Base Asset subject to a Franchise Agreement is operated
by an Approved Franchisor pursuant to such Franchise Agreement as listed on Part
IV of Schedule 4.01(p).
(iv)    Each Borrowing Base Asset satisfies all Borrowing Base Conditions.
(q)    Environmental Matters. (i) Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to result in a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of any Responsible
Officer of each Loan Party and its Subsidiaries, no circumstances exist that
could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any applicable Environmental Law.
(i)    Except as otherwise set forth on Part II of Schedule 4.01(q) hereto or as
could not reasonably be expected to result in a Material Adverse Effect, none of
the properties currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries is listed or, to the knowledge of any Responsible Officer of
each Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries that is
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries except for any non-friable asbestos-containing material that is
being managed pursuant to, and in compliance with, an operations and maintenance
plan and that does not currently require removal, remediation, abatement or
encapsulation under applicable Environmental Law; and, to the knowledge of any
Responsible Officer of any Loan Party or any of its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any applicable Environmental Law or Environmental
Permit on any property currently owned or operated by any Loan Party


66

--------------------------------------------------------------------------------





or any of its Subsidiaries or, to the knowledge of any Responsible Officer of
any Loan Party or any of its Subsidiaries, during the period of their ownership
or operation thereof, on any property formerly owned or operated by any Loan
Party or any of its Subsidiaries.
(ii)    Except as otherwise set forth on Part III of Schedule 4.01(q) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials that could not reasonably be expected to result in a Material Adverse
Effect at any site, location or operation, either voluntarily or pursuant to the
order of any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result in a Material Adverse Effect; and,
with respect to any property formerly owned or operated by any Loan Party or any
of its Subsidiaries, all Hazardous Materials generated, used, treated, handled,
stored or transported by or, to the knowledge of each Loan Party and its
Subsidiaries, on behalf of any Loan Party or any of its Subsidiaries have been
disposed of in a manner that could not reasonably be expected to result in a
Material Adverse Effect.
(r)    Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.
(s)    Force Majeure. Neither the business nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.
(t)    Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement (and in the case of the
Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.
(u)    Solvency. (i) Each Loan Party, individually, is Solvent and (ii) the
Borrower and its Subsidiaries, taken as a whole, are Solvent.
(v)    Sarbanes-Oxley. No Loan Party has made any extension of credit to any of
its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.


67

--------------------------------------------------------------------------------





(w)    ERISA Matters. (i) No ERISA Event has occurred within the preceding five
plan years or is reasonably expected to occur with respect to any Plan that has
resulted in or is reasonably expected to result in a Material Adverse Effect.
(i)    Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan as of the date of such Schedule
B, and since the date of such Schedule B there has been no material adverse
change in such funding status.
(ii)    Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.
(iii)    Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and to the actual knowledge of a Responsible Officer, no such Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA, except as would not reasonably be expected to
result in a Material Adverse Effect.
(x)    Sanctions. (i) None of the Borrower, any Guarantor, or any of their
respective Subsidiaries or, to the knowledge of any Loan Party, any of their
Affiliates, directors, officers, employees or agents acting or benefitting in
any capacity in connection with this Agreement, is a Person that is: (A) the
subject of any sanctions administered or enforced by OFAC, the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), or
(B) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions.
(i)    None of the Loan Parties or any of their respective Subsidiaries has
within the preceding five years knowingly engaged in, or is now knowingly
engaged in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was, or whose
government is or was, the subject of Sanctions.
(y)    Anticorruption Laws. None of the Borrower, any Guarantor, or any of their
respective Subsidiaries, directors or officers or, to the knowledge of the
Borrower and the Guarantors, any employee, agent or Affiliate thereof, is in
violation of any Anti-Corruption Laws.
(z)    EEA Financial Institution. Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an EEA Financial Institution.
(aa)    Beneficial Ownership. The Borrower is in compliance in all material
respects with any applicable requirements of the Beneficial Ownership
Regulation. The information included in the most recent Beneficial Ownership
Certification, if any, delivered by the Borrower is true and correct in all
respects. The information delivered by the Loan Parties to the Lenders in
connection with "know your customer" rules and regulations is true and correct
in all respects.


68

--------------------------------------------------------------------------------






ARTICLE V    
COVENANTS OF THE LOAN PARTIES

SECTION 5.01.    Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with Anti-Corruption Laws, ERISA and
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970 except where such non-compliance could not reasonably
be expected to result in a Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all material Taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon any of its material
property; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to pay or discharge any such Tax or claim that is
the subject of a Good Faith Contest, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.
(c)    Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably be expected to result in a Material Adverse Effect; obtain
and renew and cause each of its Subsidiaries to obtain and renew all
Environmental Permits necessary for its operations and properties, except where
such non-compliance could not reasonably be expected to result in a Material
Adverse Effect; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties in material compliance with the
requirements of all applicable Environmental Laws, except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to conduct any such investigation, study,
sampling or testing, or to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is the subject of a Good
Faith Contest.
(d)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate. The
Parent Guarantor and the Borrower shall from time to time deliver to the
Administrative Agent upon request a list in reasonable detail, together with
copies of all policies (or other available evidence) of the insurance then in
effect, stating the names of the insurance companies, the coverages and amounts
of such insurance, the dates of the expiration thereof and the properties and
risks covered thereby.
(e)    Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges


69

--------------------------------------------------------------------------------





and franchises except, in the case of Subsidiaries of the Borrower only, if in
the reasonable business judgment of such Subsidiary it is in its best economic
interest not to preserve and maintain such rights or franchises and such failure
to preserve and maintain such rights or franchises could not reasonably be
expected to result in a Material Adverse Effect (it being understood that the
foregoing shall not prohibit, or be violated as a result of, any transactions by
or involving any Loan Party or Subsidiary thereof otherwise permitted under
Section 5.02(d) or (e) below).
(f)    Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders, or any agent or representatives
thereof, upon reasonable prior notice and during regular business hours, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors and with their independent certified public accountants, provided that
such Loan Party has the right to participate in such discussions, and provided
further that no more than two such visits shall take place during any Fiscal
Year unless an Event of Default has occurred and is continuing.
(g)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.
(h)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition as
maintained by companies engaged in a similar business and owning similar
properties in the same general area, ordinary wear and tear excepted and will
from time to time make or cause to be made all appropriate repairs, renewals and
replacement thereof except, in each case, where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
(i)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of their Affiliates (other than transactions exclusively among or between
the Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s‑length transaction with a Person not an
Affiliate, except (i) transactions with Taxable REIT Subsidiaries conducted in
the ordinary course of business of such Loan Party or such Subsidiary, as
applicable, (ii) distributions on Equity Interests not prohibited by
Section 5.02(g) and (iii) Investments permitted by Section 5.02(f)(i) and
(f)(v).
(j)    Covenant to Guarantee Obligations. (i) Concurrently with the delivery of
the Deliverables pursuant to Section 5.01(k) with respect to a Proposed
Borrowing Base Asset owned or leased by a Subsidiary of a Loan Party or (ii)
within 10 days after the formation or acquisition of any new direct or indirect
Subsidiary of a Loan Party (including by way of a Division) that directly owns
or leases a Borrowing Base Asset, then in either such event cause each such
Subsidiary (other than a (x) Taxable REIT Subsidiary or (y) a Subsidiary (1)
that is an obligor in respect of or is being formed with the intent to incur
Non-Recourse Debt permitted under Section 5.02(b)(iv)(D) in respect of Assets
that are not Borrowing Base Assets or (2) that is


70

--------------------------------------------------------------------------------





inactive or holds de minimis assets (any Subsidiary described in clauses (x),
(y)(1) or (y)(2) of this parenthetical, a “Limited Subsidiary”)), if it has not
already done so, to (A) duly execute and deliver to the Administrative Agent a
Guaranty Supplement in substantially the form of Exhibit C hereto, or such other
guaranty supplement in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ Obligations under the
Loan Documents and (B) deliver to the Administrative Agent those items listed in
Section 3.01(a)(ii), (vi), (vii), (viii), (ix) and (x) with respect to such
Subsidiary.
(k)    Borrowing Base Additions. With the Borrower’s written request to the
Administrative Agent that any Asset (a “Proposed Borrowing Base Asset”) be added
as a Borrowing Base Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, a BBA Proposal Package with
respect to such Proposed Borrowing Base Asset to the extent not previously
provided to the Administrative Agent. Within ten (10) Business Days after
receipt of a complete BBA Proposal Package, the Administrative Agent shall give
notice to the Borrower of whether the Administrative Agent and the Required
Lenders have approved such Proposed Borrowing Base Asset as a Borrowing Base
Asset subject to the delivery of all applicable Deliverables and Guarantor
Deliverables pursuant to the following sentence (any such notice comprising an
approval, a “Conditional Approval Notice”). Within 10 days after receipt by the
Borrower of a Conditional Approval Notice (which period may be extended in the
discretion of the Administrative Agent, at the Borrower’s request, for an
additional 30 days without the approval of the Required Lenders), the Borrower
shall, at its expense, deliver (or cause to be delivered) to the Administrative
Agent all applicable Deliverables and Guarantor Deliverables. Notwithstanding
the foregoing, the failure of any Proposed Borrowing Base Asset to comply with
one or more of the Borrowing Base Conditions shall not preclude the addition of
such Proposed Borrowing Base Asset as a Borrowing Base Asset so long as the
Administrative Agent and the Required Lenders shall have expressly consented to
the addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset
notwithstanding the failure to satisfy such conditions.
(l)    Further Assurances. (1) Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, correct, and cause each
Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.
(ii)    Promptly upon request by the Administrative Agent, or any Lender through
the Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order (A) to carry out more effectively the purposes of the Loan Documents, (B)
to maintain the validity, and effectiveness of any of the Loan Documents and (C)
to assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Lenders the rights granted or now or hereafter intended to
be granted to the Lenders under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
(m)    Performance of Material Contracts. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the material terms and provisions
of each Material


71

--------------------------------------------------------------------------------





Contract to be performed or observed by it, maintain each such Material Contract
in full force and effect, enforce each such Material Contract in accordance with
its terms, and shall not, and cause each of its Subsidiaries not to, do or
knowingly permit to be done anything to impair materially the value of any of
the Material Contracts, to the extent the same could reasonably be expected to
have a Material Adverse Effect.
(n)    Compliance with Leases. Make all payments and otherwise perform all
material obligations in respect of all leases of real property to which the
Borrower or any Subsidiary thereof that owns a Borrowing Base Asset is a party
that are material to the operations of such Person, but in any event, including,
without limitation, each Qualified Ground Lease and keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except, in the case of
Subsidiaries that own a Borrowing Base Asset only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualified Ground Lease of a
Borrowing Base Asset and could not otherwise reasonably be expected to result in
a Material Adverse Effect).
(o)    Qualified Ground Leases. With respect to any Qualified Ground Lease
related to any Borrowing Base Asset, at reasonable times and at reasonable
intervals but no more than once each Fiscal Year so long as no Event of Default
has occurred and is continuing and subject to the requirements of the subject
Qualified Ground Lease, deliver to the Administrative Agent upon request (or,
subject to the requirements of the subject Qualified Ground Lease, cause the
applicable lessor or other obligor to deliver to the Administrative Agent), an
estoppel certificate and consent agreement in relation to such Qualified Ground
Lease in form and substance reasonably acceptable to the Administrative Agent,
in its discretion, and, in the case of the estoppel certificate, setting forth
(i) the name of lessee and lessor under the Qualified Ground Lease (if
applicable); (ii) that such Qualified Ground Lease is in full force and effect
and has not been modified except to the extent that such modification (a copy of
which shall be attached to the estoppel certificate) has not resulted in or is
not reasonably expected to result in a material adverse effect on the applicable
Loan Party’s operations; (iii) that no rental and other payments due thereunder
are delinquent as of the date of such estoppel; and (iv) whether such Person
knows of any actual or alleged defaults or events of default under the
applicable Qualified Ground Lease.
(p)    [Intentionally Omitted].
(q)    Management Agreements. At all times cause each Borrowing Base Asset to be
managed and operated by an Approved Manager that has entered into a management
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent. The Lenders acknowledge that the Management Agreements in
effect as of the date hereof are satisfactory.
(r)    Franchise Agreements. At all times cause each Borrowing Base Asset that
is subject to a franchise agreement or similar arrangement to be operated by an
Approved Franchisor who has entered into a franchise agreement or similar
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent.


72

--------------------------------------------------------------------------------





(s)    Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT under the Internal Revenue Code.
(t)    Exchange Listing. In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, the
NYSE American or NASDAQ and (ii) timely file all reports required to be filed by
it in connection therewith.
(u)    Sarbanes-Oxley. Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes-Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(v)    OFAC. Provide to the Administrative Agent and the Lenders any information
that the Administrative Agent or a Lender reasonably requests from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.
(w)    Coordination with Other Facilities. At all times cause any Hotel Asset,
Recently Developed Asset or Recently Redeveloped Asset added (or removed) as a
Borrowing Base Asset (as defined in the loan documentation for the applicable
Other Facility) for one of the Other Facilities to be simultaneously added (or
removed) as a Borrowing Base Asset hereunder, such that the pool of Borrowing
Base Assets hereunder is at all times identical to the pool of Borrowing Base
Assets (as defined in the applicable loan documentation) under each of the Other
Facilities.
(x)    Qualifying Mortgages Securing Other Facilities. Cause (i) the loan
documentation for any Other Facility with respect to which a Qualified Mortgage
is held to include a provision substantially identical to Section 8.01(f) (a
“Reciprocal Protections Provision”), and (ii) the holder of such Qualified
Mortgage to acknowledge that such provision shall inure to the benefit of each
Qualified Unsecured Lender (as defined in such loan documentation) as a third
party beneficiary.
(y)    Sanctions and Anti-Corruption Laws. The Borrower will maintain in effect
policies and procedures reasonably designed to promote compliance by each Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions and Anti-Corruption Laws.

SECTION 5.02.    Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, no Loan Party will, at any time:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its assets of any character (including, without
limitation, accounts and Equity Interests) whether now owned or hereafter
acquired, or sign or authorize or file or suffer to exist, or permit any of its
Subsidiaries to sign or authorize or file or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names such Loan
Party or any of its Subsidiaries as debtor, or sign or authorize or suffer to
exist, or permit any of its Subsidiaries to sign or authorize or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other


73

--------------------------------------------------------------------------------





right to receive income, except, in the case of the Loan Parties (other than the
Parent Guarantor) and their respective Subsidiaries:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Liens;
(iii)    Liens described on Schedule 4.01(o) hereto;
(iv)    purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment and the
proceeds thereof being acquired, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (iv) shall not
exceed the amount permitted under Section 5.02(b)(iv)(A);
(v)    Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv)(B), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;
(vi)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;
(vii)    Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(iv)(D); and
(viii)    the replacement, extension or renewal of any Lien permitted by clause
(iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii).
(b)    Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
(i)    Debt under the Loan Documents;
(ii)    in the case of any Loan Party or any Subsidiary of a Loan Party, Debt
owed to any other Loan Party or any wholly-owned Subsidiary of any Loan Party,
provided that, in each case, such Debt (y) shall be on terms acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and


74

--------------------------------------------------------------------------------





substance satisfactory to the Administrative Agent, which promissory notes shall
(unless payable to the Borrower) by their terms be subordinated to the
Obligations of the Loan Parties under the Loan Documents;
(iii)    the Surviving Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Surviving Debt;
(iv)    in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,
(A)    Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in
the aggregate $10,000,000 at any time outstanding,
(B)    (1) Capitalized Leases not to exceed in the aggregate $10,000,000 at any
time outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,
(C)    Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and consistent with prudent business practices, and
(D)    Non-Recourse Debt (including, without limitation, the JV Pro Rata Share
of Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under any of the covenants contained in Section 5.04;
(v)    in the case of the Parent Guarantor and the Borrower, Debt consisting of
Customary Carve-Out Agreements;
(vi)    endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(vii)    recourse secured Debt, provided that such Debt (A) is not recourse to
any Subsidiary Guarantor that owns any Borrowing Base Asset or any direct or
indirect Equity Interest therein, (B) is not secured by any Lien on any
Borrowing Base Asset, and (C) shall not exceed in the aggregate at any time
outstanding 10% of Total Asset Value; and
(viii)    unsecured Debt the incurrence of which would not result in a Default
under Section 5.04.
(c)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to transactions contemplated by the Loan
Documents); or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development, redevelopment, licensing and
management of hotels, resorts, or other lodging involving the transient use of
rooms in the United States consistent in quality with such assets presently
owned by the Borrower and its Subsidiaries, and other business activities
incidental thereto.


75

--------------------------------------------------------------------------------





(d)    Mergers, Etc. Except as permitted by Section 5.02(e), merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions or pursuant to a
Division) all or substantially all of its assets (whether now owned or hereafter
acquired) to, any Person, or Divide, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to (including pursuant to a
Division), any other Subsidiary of such Loan Party (provided that if one or more
of such Subsidiaries is also a Loan Party, a Loan Party shall be the surviving
entity and, in the case of a Division, the assets of such dividing Loan Party
shall be held by a Loan Party or an entity which shall contemporaneously with
such Division become a Loan Party) or any other Loan Party other than the Parent
Guarantor (provided that such Loan Party or, in the case of any Loan Party other
than the Borrower, another Loan Party shall be the surviving entity and, in the
case of a Division, the assets of such dividing Loan Party shall be held by a
Loan Party or an entity which shall contemporaneously with such Division become
a Loan Party), and (ii) any Loan Party may merge with any Person that is not a
Loan Party so long as such Loan Party is the surviving entity or (except in the
case of a merger with the Borrower or the Parent Guarantor, which shall always
be the surviving entity) such other Person is the surviving entity and shall
contemporaneously with such merger become a Loan Party (provided further that
the Parent Guarantor shall not merge with a Person that is not a Loan Party
unless such merger is with a Person that would be in compliance with
Section 5.01(s), and which is the general partner or other owner of a Person
simultaneously merging with Borrower or a Subsidiary of Borrower, and the Parent
Guarantor shall be the surviving entity), provided, in each case, that no
Default or Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of a Borrowing Base Asset)
may liquidate, dissolve or Divide if the Borrower determines in good faith that
such liquidation, dissolution or Division is in the best interests of the
Borrower and the assets or proceeds from the liquidation, dissolution or
Division of such Subsidiary are transferred to the Borrower or a Guarantor,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom,
and (z) any Loan Party or Subsidiary of a Loan Party shall be permitted to
effect any Transfer of Assets through the sale or transfer of direct or indirect
Equity Interests in the Person (other than the Borrower or the Parent Guarantor)
that owns such Assets so long as Section 5.02(e) would otherwise permit the
Transfer of all Assets owned by such Person at the time of such sale or transfer
of such Equity Interests. Upon the sale or transfer of Equity Interests in any
Person that is a Guarantor permitted under clause (z) above, provided that no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, the Administrative Agent shall, upon the request of the
Borrower, release such Guarantor from the Guaranty.
(e)    Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of (including pursuant to a Division), or
grant any option or other right to purchase, lease or otherwise acquire any
assets and (ii) in the case of the Loan Parties (other than the Parent
Guarantor), sell, lease (other than by entering into Tenancy Leases), transfer
or otherwise dispose of (including pursuant to a Division), or grant any option
or other right to purchase, lease (other than any option or other right to enter
into Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to
sell, lease, transfer or otherwise dispose of (including pursuant to a
Division), or grant any option or other right to purchase, lease or otherwise
acquire (each action described in clauses (i) and (ii) of this subsection (e),
including, without limitation, any Sale and Leaseback Transaction, being a
“Transfer”), any Asset or Assets (or any direct or indirect Equity Interests in
the owner thereof), in each case other than the following Transfers,


76

--------------------------------------------------------------------------------





which shall be permitted hereunder only so long as no Default or Event of
Default shall exist or would result therefrom:
(A)    the Transfer of any Asset or Assets that are not Borrowing Base Assets
from any Loan Party to another Loan Party (other than the Parent Guarantor) or
from a Subsidiary of a Loan Party to another Subsidiary of such Loan Party or
any other Loan Party (other than the Parent Guarantor),
(B)    the Transfer of any Asset or Assets that are not Borrowing Base Assets to
any Person that is not a Loan Party, provided that the purchase price paid to
the applicable Loan Party or Subsidiary for such Asset or Assets shall not be
materially less than the fair market value of such Asset or Assets at the time
of such sale,
(C)    the Transfer of any Borrowing Base Asset or Borrowing Base Assets to any
Person, or the designation of a Borrowing Base Asset or Borrowing Base Assets as
a non-Borrowing Base Asset or non-Borrowing Base Assets, in each case with the
intention that such Borrowing Base Asset or Borrowing Base Assets, upon
consummation of such Transfer or designation, shall no longer constitute a
Borrowing Base Asset or Borrowing Base Assets, provided that:
(1)    immediately after giving effect to such Transfer or designation, as the
case may be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in clauses (a) through (j) of the definition of Borrowing
Base Conditions,
(2)    the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 both immediately prior to and on a pro forma basis immediately
after giving effect to such Transfer or designation, and
(3)    on or prior to the date of such Transfer or designation, as the case may
be, the Borrower shall have delivered to the Administrative Agent (A) an
Availability Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to such Transfer or
designation and to any repayment of Advances made at the time thereof) will be
greater than or equal to the Facility Exposure, and (B) a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower demonstrating compliance with the foregoing clauses
(1) and (2) and confirming that no Default or Event of Default shall exist on
the date of such Transfer or designation or will result therefrom, together with
supporting information in detail reasonably satisfactory to the Administrative
Agent, or
(D)    the Transfer of (1) obsolete or worn out FF&E in the ordinary course of
business or (2) inventory in the ordinary course of business, which FF&E or
inventory, as the case may be, is used or held in connection with a Borrowing
Base Asset.
Following (I) a Transfer of all Borrowing Base Assets owned and leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (II) the
designation by a Subsidiary Guarantor of all Borrowing Base Assets owned or
leased by it as non-Borrowing Base Assets


77

--------------------------------------------------------------------------------





pursuant to Section 5.02(e)(ii)(C), the Administrative Agent shall, upon the
request of the Borrower and at the Borrower’s expense, promptly release such
Subsidiary Guarantor from the Guaranty.
(f)    Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:
(i)    Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments
(including pursuant to a Division) in wholly‑owned Subsidiaries and, in the case
of the Loan Parties (other than the Parent Guarantor) and their Subsidiaries
(and Joint Ventures in which such Loan Parties and Subsidiaries hold any direct
or indirect interest), Investments in Assets (including by asset or Equity
Interest acquisitions, investments in Joint Ventures or Divisions), in each case
subject, where applicable, to the limitations set forth in Section 5.02(f)(iv);
(ii)    Investments in Cash Equivalents;
(iii)    Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);
(iv)    Investments consisting of the following items so long as (y) the
aggregate amount outstanding, without duplication, of all Investments described
in this subsection does not exceed, at any time, 30% of Total Asset Value at
such time, and (z) the aggregate amount of each of the following items of
Investments does not exceed at any time the specified percentage of Total Asset
Value set forth below:
(A)    Investments in Redevelopment Assets and Development Assets (including
such assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as the aggregate
amount of such Investments in Redevelopment Assets and Development Assets,
calculated on the basis of the greater of actual cost or budgeted cost, does not
at any time exceed 15% of Total Asset Value at such time,
(B)    Investments in undeveloped land (including undeveloped land that such
Person has contracted to purchase with or without options to terminate the
purchase agreement), so long as the aggregate amount of all such Investments in
undeveloped land, calculated on the basis of the greater of actual cost or
budgeted cost, does not at any time exceed 5% of Total Asset Value at such time,
(C)    Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 20% of Total
Asset Value at such time, and
(D)    loans, advances and extensions of credit (including, without limitation,
mezzanine loans) to any Person so long as the aggregate amount of such
Investments does not at any time exceed 5% of Total Asset Value at such time;


78

--------------------------------------------------------------------------------





(v)    Investments outstanding on the date hereof in Subsidiaries that are not
wholly-owned by any Loan Party;
(vi)    Investments in Hedge Agreements permitted under Section 5.02(b)(iv)(C);
(vii)    To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;
(viii)    Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and
(ix)    Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss.
(g)    Restricted Payments. In the case of the Parent Guarantor and the
Borrower, without the prior consent of the Required Lenders, make any Restricted
Payments; provided, however, that (x) so long as (i) no Event of Default shall
have occurred and be continuing, and (ii) immediately before and after giving
effect to the payment of any cash dividends the Parent Guarantor shall be in
compliance with Section 5.04(a)(iv), (A) the Parent Guarantor may make
Restricted Payments and (B) the Borrower may make Restricted Payments (1) to the
Parent Guarantor to permit the Parent Guarantor to make Restricted Payments as
permitted in clause (A) above and (2) to its outside limited partners as
required by the terms of the Borrower’s organizational documents as in effect on
the Closing Date and (y) if an Event of Default shall have occurred and be
continuing and the Parent Guarantor otherwise qualifies as a REIT, (i) the
Parent Guarantor may pay cash dividends and distributions to its shareholders
which shall not exceed the minimum amount necessary for the Parent Guarantor to
maintain its status as a REIT and to eliminate any federal income and excise tax
of the Parent Guarantor under the Internal Revenue Code that is attributable to
the income of the Borrower and its Subsidiary Guarantors and (ii) the Borrower
may pay cash dividends or distributions (A) to the Parent Guarantor and (B) to
its outside limited partners as required by the terms of the Borrower’s
organizational documents as in effect on the Closing Date, in the case of both
clauses (A) and (B) in amounts necessary to permit the Parent Guarantor to pay
cash dividends and distributions to its shareholders as permitted in clause
(y)(i) above; provided further that if an Event of Default shall have occurred
and be continuing under Section 6.01(a) or (f), or if the Obligations of the
Loan Parties under this Agreement or the other Loan Documents have been
accelerated, the Parent Guarantor and the Borrower may not make any Restricted
Payments.
(h)    Amendments of Constitutive Documents. Amend its limited liability company
agreement, partnership agreement, certificate of incorporation or bylaws or
other constitutive documents in a manner that would be material and adverse to
any of the Lenders or the Parent Guarantor and its Subsidiaries, provided that,
any amendment to any such constitutive document that would designate such Loan
Party as a “special purpose entity” or otherwise confirm such


79

--------------------------------------------------------------------------------





Loan Party’s status as a “special purpose entity” shall be deemed “not material
and adverse” for purposes of this Section.
(i)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.
(j)    Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
(k)    Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) any agreement or instrument evidencing Debt
permitted under Section 5.02(b), provided that the terms of such Debt, and of
such agreement or instrument, do not restrict distributions in respect of Equity
Interests in Subsidiaries directly or indirectly owning Borrowing Base Assets,
and (iii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower.
(l)    Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries that directly or indirectly own any Borrowing Base Assets to enter
into or suffer to exist any Negative Pledge upon any of its property or assets
(including, without limitation, any Borrowing Base Assets), except (i) pursuant
to the Loan Documents and (ii) in connection with (A) any Debt permitted under
Section 5.02(b), provided that the terms of such Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for or prohibit or condition the creation of any Lien on any Borrowing
Base Assets and are otherwise permitted by the Loan Documents, provided further
that any restriction of the type described in the proviso in the definition of
“Negative Pledge” shall not be deemed to violate the foregoing restriction, and
(B) any Debt outstanding on the date any Subsidiary of the Borrower becomes such
a Subsidiary (so long as such agreement was not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary of the Borrower).
(m)    Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries; (v)
the holding of the Equity Interests of each direct and indirect Subsidiary that
owns or leases a Borrowing Base Asset; (vi) the incurrence of Debt, to the
extent such incurrence


80

--------------------------------------------------------------------------------





would not result in a Default or Event of Default under Section 5.02(b) or
Section 5.04; and (vii) activities incidental to each of the foregoing.
(n)    Multiemployer Plans. Contribute to or be required to contribute to, nor
will any ERISA Affiliate contribute to or be required to contribute to any
Multiemployer Plan.
(o)    Sanctions. Knowingly engage in any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is, or whose government is, the subject of Sanctions.
(p)    Modification of Reciprocal Protections Provisions. Amend or modify any
Reciprocal Protections Provision in any manner adverse to the Administrative
Agent or the Lenders.

SECTION 5.03.    Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent and the Lenders in accordance with Section 10.02(b):
(a)    Default Notice. As soon as possible and in any event within two days
after a Responsible Officer obtains knowledge of the occurrence of each Default
or any event, development or occurrence reasonably expected to result in a
Material Adverse Effect continuing on the date of such statement, a statement of
the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of KPMG LLP or
other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) a report of such independent public accountants as to
the Borrower’s internal controls required under Section 404 of the
Sarbanes-Oxley Act of 2002, in each case certified in a manner to which the
Required Lenders have not objected, together with (i) a schedule in form
satisfactory to the Administrative Agent of computations prepared by such
accountants demonstrating, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.


81

--------------------------------------------------------------------------------





(c)    Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such quarter and Consolidated
statements of income and a Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements) (it being acknowledged that
a copy of any such quarterly financial report filed by the Parent Guarantor with
the Securities and Exchange Commission shall satisfy the foregoing
requirements), together with (i) a certificate of such officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
Guarantor has taken and proposes to take with respect thereto and (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Parent Guarantor in determining compliance with the covenants
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.
(d)    Availability Certificate. As soon as available and in any event (i)
within (A) 45 days after the end of each of the first three quarters of each
Fiscal Year and (B) 90 days after the end of the fourth quarter of each Fiscal
Year, and (ii) on any Test Date described in clauses (b) through (d) in the
definition thereof, on a pro forma basis after giving effect to the applicable
event giving rise to such Test Date, an Availability Certificate, as at the end
of the previous fiscal quarter, certified by the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Parent Guarantor.
(e)    Borrowing Base Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Borrowing Base Assets, in form and
detail satisfactory to the Administrative Agent.
(f)    Annual Budgets. As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Maturity Date.
(g)    Material Litigation. Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f).


82

--------------------------------------------------------------------------------





(h)    Securities Reports. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange.
(i)    Real Property. As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
90 days after the end of the fourth quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete.
(j)    Assets Reports. As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
90 days after the end of the fourth quarter of each Fiscal Year, a report
listing and describing (in detail reasonably satisfactory to the Administrative
Agent) all Assets of the Parent Guarantor and its Subsidiaries as of the end of
such quarter in form and substance reasonably satisfactory to the Administrative
Agent.
(k)    Environmental Conditions. Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any Asset or the operations thereof or the operations of any of its
Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.
(l)    Compliance with Borrowing Base Conditions. Promptly after a Responsible
Officer obtains actual knowledge of any condition or event which causes any
Borrowing Base


83

--------------------------------------------------------------------------------





Asset to fail to satisfy any of the Borrowing Base Conditions (other than those
Borrowing Base Conditions, if any, that have theretofore been waived by the
Administrative Agent and the Required Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.
(m)    Appraisals. Promptly upon the written request of the Administrative
Agent, Appraisals of the Borrowing Base Assets that are the subject of such
request, provided that the Administrative Agent shall not make any such request
more frequently than once in any 3 year period so long as (i) no Event of
Default shall then exist and (ii) no event shall have occurred that in the
judgment of the Administrative Agent could reasonably be expected to have
resulted in a material adverse change in the value of such Borrowing Base
Assets.
(n)    STAR Reports. Concurrently with the delivery of the financial statements
referred to in Sections 5.03(b) and (c), copies of Smith Travel Research (STR
Global) summary STAR Reports for each Borrowing Base Asset for the fiscal
quarter to which such financial statements relate.
(o)    Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and polices been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.
(p)    Material Contracts. Promptly after a Responsible Officer of any Loan
Party or any of its Subsidiaries obtains knowledge of the occurrence of any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute an event of default by any Loan Party or any
other Subsidiary under any Material Contract, a statement of the Chief Financial
Officer (or other Responsible Officer) of the Parent Guarantor setting forth
details of such event of default and the action that the Parent Guarantor or any
of its Subsidiaries has taken and proposes to take with respect thereto.
(q)    Qualified Ground Lease. Promptly after a Responsible Officer obtains
knowledge of the occurrence of any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute an event
of default by any party with respect to any Qualified Ground Lease, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such event of default and the action that


84

--------------------------------------------------------------------------------





the Parent Guarantor or any of its Subsidiaries has taken and proposes to take
with respect thereto.
(r)    Sanctions and Anti-Corruption Laws. Promptly upon the written request of
the Administrative Agent, any information that the Administrative Agent or any
Lender deems reasonably necessary from time to time in order to ensure
compliance with all applicable Sanctions and Anti-Corruption Laws, the Trading
with the Enemy Act and the Patriot Act.
(s)    Beneficial Ownership Certification. Promptly following any change in
beneficial ownership of the Borrower that would render any statement in the
existing Beneficial Ownership Certification untrue or inaccurate, an updated
Beneficial Ownership Certification for the Borrower.
(t)    Other Information. Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request.

SECTION 5.04.    Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, or any
Lender shall have, at any time after the Initial Borrowing, any Commitment
hereunder, the Parent Guarantor will:
(a)    Parent Guarantor Financial Covenants.
(i)    Maximum Leverage Ratio. Maintain as of each Test Date, a Leverage Ratio
of not greater than 60%; provided, however, that the Leverage Ratio may be
increased, up to three times, to 65% for the fiscal quarter in which a Material
Acquisition occurs and for the subsequent fiscal quarter.
(ii)    Maximum Secured Debt Leverage Ratio. Maintain as of each Test Date, a
Secured Debt Leverage Ratio of not greater than 45%.
(iii)    Minimum Tangible Net Worth. Maintain as of each Test Date, a Tangible
Net Worth of the Parent Guarantor and its Subsidiaries, as determined in
accordance with GAAP, of not less than the sum of (A) $1,119,500,000 plus (B) an
amount equal to 75% times the net cash proceeds of all issuances and primary
sales of Equity Interests of the Parent Guarantor or any of its Subsidiaries
consummated after June 30, 2019.
(iv)    Maximum Dividend Payout Ratio. Maintain as of each Test Date, a Dividend
Payout Ratio of equal to or less than (A) 95% or (B) such greater amount as may
be required by applicable law to maintain its status as a REIT and avoid
imposition of income and excise taxes under the Internal Revenue Code (exclusive
of Special Dividends).
(v)    Minimum Fixed Charge Coverage Ratio. Maintain as of each Test Date, a
Fixed Charge Coverage Ratio of not less than 1.50:1.00.
(b)    Borrowing Base Financial Covenants.


85

--------------------------------------------------------------------------------





(i)    Maximum Facility Exposure. Not permit at any time the Facility Exposure
at such time to exceed the Facility Available Amount at such time.
(ii)    Minimum Total BBA Value. Maintain at all times a Total BBA Value of at
least $450,000,000.
(iii)    Minimum Number of Borrowing Base Assets. Maintain at all times at least
10 Borrowing Base Assets in the aggregate.
(iv)    Maximum Adjusted Net Operating Income from an Individual Borrowing Base
Asset. Not permit any individual Borrowing Base Asset to account for greater
than 25% of the aggregate Adjusted Net Operating Income for all Borrowing Base
Assets.
(v)    Maximum Adjusted Net Operating Income from Borrowing Base Assets subject
to Qualified Ground Leases. Not permit all Borrowing Base Assets that are
subject to Qualified Ground Leases to account for greater than 20% of the
aggregate Adjusted Net Operating Income for all Borrowing Base Assets.
(vi)    Maximum Adjusted Net Operating Income from Borrowing Base Assets in
Certain Geographic Areas. Not permit all Borrowing Base Assets located in any
single metropolitan statistical area (other than the New York City metropolitan
statistical area) to account for greater than 33% of the aggregate Adjusted Net
Operating Income for all Borrowing Base Assets; provided, however, that if the
Asset Value of all Borrowing Base Assets is equal to or greater than
$2,000,000,000, then the requirements of this clause (vi) shall not apply.
To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended. To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating to
an Advance or a Transfer permitted under Section 5.02(e)(ii)(C), such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance or Transfer, as applicable. Any such calculations that
are provided to the Administrative Agent must be reasonably acceptable to the
Administrative Agent.

ARTICLE VI    
EVENTS OF DEFAULT

SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Failure to Make Payments When Due. (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or


86

--------------------------------------------------------------------------------





(b)    Breach of Representations and Warranties. Any representation or warranty
made by any Loan Party (or any of its officers or the officers of its general
partner or managing member, as applicable) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or
(c)    Breach of Certain Covenants. The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.14, 5.01(d), (e),
(f), (i), (j), (m), (s), (t) or (u), 5.02, 5.03 or 5.04; or
(d)    Other Defaults under Loan Documents. Any Loan Party shall fail to perform
or observe any other term, covenant or agreement contained in any Loan Document
on its part to be performed or observed if such failure shall remain unremedied
for 30 days after the earlier of the date on which (i) a Responsible Officer
becomes aware of such failure or (ii) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
(e)    Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable after giving
effect to any applicable notice or grace period (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise); or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Material Debt, if (A) the effect of such event or condition is to
permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or
(f)    Insolvency Events. (i) Any Loan Party shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
thereof seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain undismissed or unstayed for a period of 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or any Loan Party shall take any corporate action to authorize any of the
actions set forth above in this clause (i) of subsection (f); or (ii) Material
Subsidiaries shall generally not pay their debts as such debts become due, or
shall admit in writing their inability to pay their debts generally, or shall
make general assignments for the benefit of creditors; or any proceeding or
proceedings shall be instituted by or against Material Subsidiaries seeking to
adjudicate them as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
them or their debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or


87

--------------------------------------------------------------------------------





seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for them or for any substantial part of their
property and, in the case of any such proceedings instituted against them (but
not instituted by them) that are being diligently contested by them in good
faith, either such proceedings shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceedings (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, them or any
substantial part of their property) shall occur; or any Loan Party or Subsidiary
thereof shall take any corporate action to authorize any of the actions set
forth above in this clause (ii) of subsection (f) with respect to Material
Subsidiaries; or
(g)    Monetary Judgments. Any judgments or orders, either individually or in
the aggregate, for the payment of money in excess of $20,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or
(h)    Non-Monetary Judgments. Any non‑monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(i)    Unenforceability of Loan Documents. Any provision of any Loan Document
after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason
(other than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against any Loan Party which is party to it, or any such Loan Party
shall so state in writing; or
(j)    Change of Control. A Change of Control shall occur; or
(k)    ERISA Events. Any ERISA Event shall have occurred with respect to a Plan
and the aggregate liability to the Loan Parties and the ERISA Affiliates that
has resulted, or is reasonably expected to result, out of, in connection with or
from such ERISA Event and any other ERISA Events which shall have occurred and
then exist with respect to a Plan exceeds $10,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, (ii)
shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents (other than
Guaranteed Hedge Agreements, for which the terms of such agreements shall govern
and control) to be forthwith due and payable, whereupon the Advances, all such


88

--------------------------------------------------------------------------------





interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Bankruptcy Law, (y) the Commitments of each Lender and the
obligation of each Lender to make Advances shall automatically be terminated and
(z) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower;
and (iii) shall at the request, or may with the consent of the Required Lenders,
proceed to enforce its rights and remedies under the Loan Documents for the
benefit of the Lenders by appropriate proceedings.

ARTICLE VII    
GUARANTY

SECTION 7.01.    Guaranty; Limitation of Liability. (a) Each Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations, but in each case excluding all Excluded Swap
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise; provided, however, that the Borrower shall
guaranty all such Obligations other than those for which it is directly liable
in its capacity as the borrower under the Loan Documents (all such Obligations
being the “Guaranteed Obligations”), and agrees to pay any and all expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent, any Lender or any Hedge Bank in enforcing any rights under
this Agreement or any other Loan Document. Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to the Administrative Agent, any Lender or any Hedge Bank under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. This Guaranty is and constitutes a
guaranty of payment and not merely of collection.
(a)    Each Guarantor, the Administrative Agent, each Lender and each Hedge Bank
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the Lenders and the Hedge Banks hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.
(b)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent, any
Lender or any Hedge Bank under this Guaranty or any other guaranty, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Administrative Agent, the Lenders and the Hedge Banks under
or in respect of the Loan Documents.


89

--------------------------------------------------------------------------------






SECTION 7.02.    Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent, any Lender or any Hedge Bank
with respect thereto. The Obligations of each Guarantor under or in respect of
this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of this Agreement or the
other Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
(f)    any failure of the Administrative Agent, any Lender or any Hedge Bank to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent, such
Lender or such Hedge Bank (each Guarantor waiving any duty on the part of the
Administrative Agent, each Lender and each Hedge Bank to disclose such
information);
(g)    the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent, any Lender or


90

--------------------------------------------------------------------------------





any Hedge Bank that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent, any Lender or any
Hedge Bank or any other Person upon the insolvency, bankruptcy or reorganization
of the Borrower or any other Loan Party or otherwise, all as though such payment
had not been made.

SECTION 7.03.    Waivers and Acknowledgments. Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent, any Lender or any Hedge Bank protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.
(a)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(b)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent, any Lender or any Hedge Bank that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder. No other
provision of this Guaranty shall be construed as limiting the generality of any
of the covenants and waivers set forth in this paragraph.
(c)    Each Guarantor waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against any Loan Party or any
of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against any such Loan Party, (ii) any right to enforce, or to participate
in, any claim, right or remedy that the Administrative Agent, any Lender or any
Hedge Bank now has or may hereafter have against any Loan Party, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by the Administrative Agent, any Lender or any Hedge Bank.
(d)    Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent, the Lenders and the Hedge Banks against such Guarantor of
any deficiency after such nonjudicial sale and any defense or benefits that may
be afforded by applicable law.
(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Administrative Agent, any Lender or any Hedge Bank to disclose
to such Guarantor any


91

--------------------------------------------------------------------------------





matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower,
any other Loan Party or any of their Subsidiaries now or hereafter known by the
Administrative Agent, such Lender or such Hedge Bank.
(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04.    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent, any
Lender or any Hedge Bank against the Borrower, any other Loan Party or any other
insider guarantor or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full in cash, all Guaranteed Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the indefeasible payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the termination in whole of the Commitments and (c) the latest
date of expiration or termination of all Guaranteed Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Administrative
Agent, the Lenders and the Hedge Banks, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents. If (i) any
Guarantor shall make payment to the Administrative Agent, any Lender or any
Hedge Bank of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been indefeasibly paid in full in cash, (iii) the termination in whole of
the Commitments shall have occurred and (iv) all Guaranteed Hedge Agreements
shall have expired or been terminated, the Administrative Agent, the Lenders and
the Hedge Banks will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 7.05.    Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to


92

--------------------------------------------------------------------------------





the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

SECTION 7.06.    Indemnification by Guarantors. (a) Without limitation on any
other Obligations of any Guarantor or remedies of the Administrative Agent, the
Lenders or the Hedge Banks under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, the
Arrangers, the Syndication Agent, each other Lender, each Hedge Bank and each of
their Affiliates and their respective officers, directors, employees,
controlling persons, agents and advisors (each, an “Indemnified Party”) from and
against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.
(a)    Each Guarantor hereby also agrees that no Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facility, the actual or
proposed use of the proceeds of the Loan, the Loan Documents or any of the
transactions contemplated by the Loan Documents.

SECTION 7.07.    Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.
(a)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent, the Lenders and the Hedge Banks shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent,
the


93

--------------------------------------------------------------------------------





Lenders and the Hedge Banks and deliver such payments to the Administrative
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08.    Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the termination in whole of the
Commitments and (iii) the latest date of expiration or termination of all
Guaranteed Hedge Agreements, (b) be binding upon the Guarantors, their
successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent, the Lenders and the Hedge Banks and their successors,
transferees and assigns.

SECTION 7.09.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE VIII    
QUALIFIED PROPERTIES

SECTION 8.01.    Qualified Term Notes. If the Borrower elects to acquire or
refinance any Hotel Asset located in the State of New York (a “New York
Property”) or the State of Florida (a “Florida Property”), the Borrower may
request a Borrowing (a “Qualified Advance”) in an amount not less than the
outstanding principal amount of the related Existing Qualified Note and in
connection with the making of the Advance with respect to such Borrowing (to the
extent otherwise permitted hereunder), the Borrower shall cause the related
Existing Qualified Note and the related Existing Qualified Mortgage to be
assigned to the Administrative Agent for the ratable benefit of the Lenders. Any
such request shall be made not less than thirty (30) days prior to the proposed
acquisition date or the proposed refinancing date of such Qualified Property.
The obligation of the Administrative Agent and each Lender to make a Qualified
Advance shall be subject to compliance with the following conditions precedent:
(i) no Event of


94

--------------------------------------------------------------------------------





Default shall then exist, (ii) the Borrower shall have executed and delivered to
the Administrative Agent a Notice of Borrowing in an amount not less than the
related Qualified Advance in accordance with Section 2.02, (iii) the Borrower
shall have satisfied the applicable conditions set forth in Article III and any
other applicable conditions precedent to a Borrowing hereunder in connection
with such Borrowing, and (iv) the Borrower shall have provided to the
Administrative Agent evidence as to whether any portion of the applicable
Qualified Property includes a structure with at least two walls and a roof (a
“Building”) or a Building in the course of construction and such Building is in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) pursuant to a standard
flood hazard determination form ordered and received by the Administrative
Agent, and if such Qualified Property is a Flood Hazard Property, (A) evidence
as to whether the community in which such Qualified Property is located is
participating in the National Flood Insurance Program, (B) the applicable
Subsidiary Guarantor’s written acknowledgment of receipt of written notification
from the Administrative Agent as to the fact that such Qualified Property is a
Flood Hazard Property and as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of the applicable Subsidiary Guarantor’s application for
a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Lenders. The Borrower hereby
acknowledges that upon the consummation of such purchase or refinance, the
related Existing Qualified Note and Existing Qualified Mortgage shall be
consolidated, amended and restated as (i) in the case of a New York Property, a
New York Term Note and a New York Mortgage, substantially in the forms attached
hereto as Exhibits G-1 and H-1 and (ii) in the case of a Florida Property, a
Florida Term Note and a Florida Mortgage, substantially in the forms attached
hereto as Exhibits G-2 and H-2. The Administrative Agent agrees to cooperate
with the Borrower in all commercially reasonable respects (at the Borrower’s
cost) in effectuating an assignment of any Existing Qualified Notes and Existing
Qualified Mortgages encumbering such Qualified Property to the Administrative
Agent. Such Qualified Term Note will be in the amount of, and shall evidence,
the related Qualified Advance and made payable to the Administrative Agent for
the ratable benefit of the Lenders and such Qualified Term Note and Qualified
Mortgage will be held by the Administrative Agent for the ratable benefit of the
Lenders. So long as such New York Term Note remains outstanding, the following
provisions shall apply:
(a)    Qualified Property as Borrowing Base Asset. No Qualified Property shall
be disqualified as a Borrowing Base Asset by reason of the related Qualified
Mortgage so long as such Qualified Mortgage is held by the Administrative Agent
for the ratable benefit of the Lenders. To the extent such Qualified Property
otherwise qualifies as a Borrowing Base Asset, then such Qualified Property
shall constitute a Borrowing Base Asset hereunder and the Asset Value of such
Qualified Property shall be included in the calculation of Facility Available
Amount.
(b)    Other Notes. Each Qualified Term Note shall evidence a portion of the
same payment Obligations under the Loan Documents as those evidenced by the
Notes. So long as (but only so long as) any Qualified Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of
Section 5.04, the Debt evidenced by the related Qualified Term Note shall be
deemed to constitute unsecured Debt hereunder and shall not constitute secured
Debt.
(c)    Payments on the Qualified Term Notes.


95

--------------------------------------------------------------------------------





(i)    Last Repaid. So long as the total outstanding principal amount of the
payment Obligations under the Loan Documents equals or exceeds the then total
outstanding principal amount of the Qualified Term Notes, the principal amount
of the payment Obligations evidenced by the Qualified Term Notes and secured by
the Qualified Mortgages shall at all times equal only the total principal amount
of the Qualified Term Notes. The principal amount of the Qualified Term Notes
shall be reduced only by the last and final sums that the Borrower repays with
respect to the Obligations under the Loan Documents and shall not be reduced by
any intervening repayments of such Obligations. So long as the balance of the
payment Obligations under the Loan Documents exceeds the then total outstanding
principal amount of the Qualified Term Notes, any payments and repayments of
such Obligations shall not be deemed to be applied against, or to reduce, the
portion of such principal payment Obligations evidenced by the Qualified Term
Notes and secured by the Qualified Mortgages. Notwithstanding the foregoing, the
Borrower may direct the Administrative Agent to apply payments and repayments of
payment Obligations under the Loan Documents against the portion of such
Obligations evidenced by any Qualified Term Note and secured by any Qualified
Mortgage. No Advances made under this Agreement subsequent to any particular
Qualified Advance shall be deemed to be an Advance under the related Qualified
Term Note or secured by the related Qualified Mortgage.
(ii)    Other Notes. Any amounts applied to reduce the payment Obligations
evidenced by any Qualified Term Note shall correspondingly reduce the
Obligations of the Borrower evidenced by the other Notes (which are not
Qualified Term Notes) on a dollar-for-dollar basis.
(iii)    Repayments, Transfers and Refinancings. The Borrower may (i) transfer
or cause the transfer of any Qualified Property to any Person in compliance with
Section 5.02(e) or (ii) refinance with a third party lender any Qualified Term
Note and related Qualified Mortgage held by Administrative Agent. In such event
and upon the request of the Borrower, the Administrative Agent shall cooperate
in all reasonable respects with the Borrower to assign the related Qualified
Term Note and the related Qualified Mortgage without representation, recourse or
warranty (other than (A) that the Administrative Agent is the holder of the Debt
evidenced and secured thereby, (B) that the Administrative Agent has not
pledged, assigned or granted any security interest to any Person in such
Qualified Term Note or the related Qualified Term Mortgage and (C) the then
outstanding principal amount thereof, but only to the extent the Administrative
Agent received a corresponding representation from the assignor of such
Qualified Term Note to the Administrative Agent confirming the outstanding
principal amount of such Qualified Term Note at the time of such assignment) to
any lender of the transferee of such Hotel Asset or any refinance lender as
requested by the Borrower, at the Borrower’s sole cost and expense. In the case
of an assignment of any Qualified Term Note and related Qualified Mortgage to a
third party lender refinancing such indebtedness, the Administrative Agent shall
receive, for the ratable benefit of the Lenders, an amount equal to the total
principal, interest and other charges then outstanding under the Qualified Term
Note and related Qualified Mortgage being assigned. Such funds received by the
Administrative Agent shall be applied to prepay the Obligations pursuant to
Section 2.06(a) of this Agreement, provided that the amount of such prepayment
shall not be required to be a multiple of $100,000.00. For the avoidance of
doubt, upon any such assignment to a third party refinance lender, the Qualified
Property so refinanced


96

--------------------------------------------------------------------------------





will no longer qualify as a Borrowing Base Asset while any Lien that is not a
Permitted Lien continues to encumber such Qualified Property. Any such
assignment in connection with a transfer or refinancing of any Qualified
Property shall not require the approval of any Lender or be subject to the
satisfaction of any conditions precedent other than the preparation (at the
Borrower’s sole cost and expense) of appropriate assignment documentation in
customary form and otherwise reasonably satisfactory to the Administrative
Agent, and in the case of an assignment to a third party refinancing lender,
payment to the Administrative Agent of the amount of principal, interest and
other charges then outstanding under the Qualified Term Note and related
Qualified Mortgage being assigned. Further, if requested at any time by the
Borrower, a Subsidiary that owns a Qualified Property, the Administrative Agent
or the Required Lenders, the Administrative Agent shall cause a Qualified
Mortgage to be released. Such release of such Qualified Mortgage shall not
require the consent of any Lender or be subject to the satisfaction of any
conditions precedent other than the preparation (at the Borrower’s sole cost and
expense) of appropriate release documentation in customary form and otherwise
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 8.01, (1) any sale or other disposition
of any Qualified Property occurring in connection with any such assignment or
release of a Qualified Mortgage must comply with the provisions of
Section 5.02(e) hereof and (2) from and after the time of any release or
assignment of any Qualified Mortgage, any Debt of the Borrower or any of its
Subsidiaries secured by the related Qualified Property must not result in any
Default or Event of Default under Section 5.02(b).
(iv)    Costs, Expenses and Indemnification. The provisions regarding costs and
expenses and indemnification Obligations contained in Section 10.04 of this
Agreement shall apply in all respects to any transactions involving any Existing
Qualified Note, any Existing Qualified Mortgage, any Qualified Term Note or any
Qualified Mortgage and all actions taken or omitted to be taken by the
Administrative Agent and the Lenders in connection therewith. Neither the
Administrative Agent nor any of the Lenders shall be responsible for any losses,
costs or expenses incurred by the Borrower or any of its Affiliates in
connection with the loss of any recording tax credits or savings pertaining to
any Existing Qualified Mortgage or any Qualified Mortgage. Further, without
limitation of any other indemnification obligations of the Borrower pursuant to
the Loan Documents, the Borrower hereby indemnifies the Administrative Agent and
the Lenders from any and all losses, costs and expenses (including reasonable
legal fees) they may incur as a result of failure by the Borrower or any of its
Affiliates to pay any recording or other documentary taxes associated with any
Existing Qualified Mortgage or any Qualified Mortgage.
(d)    Borrower as Co-Obligor or Guarantor. The Borrower hereby acknowledges
that it shall be deemed to be a co-obligor in respect of each New York Term
Note, or a guarantor in respect of each Florida Term Note. The liability of the
Borrower for the obligations evidenced by each Qualified Term Note shall be
absolute and unconditional irrespective of:
(i)    any lack of validity or enforceability of such Qualified Term Note, the
related Qualified Mortgage, any other Loan Document, any participating lease for
a Hotel Asset or any other agreement or instrument relating thereto;


97

--------------------------------------------------------------------------------





(ii)    any change in the time, manner, or place of payment of, or in any other
term of, such Qualified Term Note or Qualified Mortgage, or any other amendment
or waiver of or any consent to departure from any other Loan Document or any
participating lease for a Hotel Asset;
(iii)    any exchange, release, or nonperfection of any collateral, if
applicable, or any release or amendment or waiver of or consent to departure
from any other agreement or guaranty, relating to such Qualified Term Note or
any related Qualified Mortgage; or
(iv)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower in respect thereof.
(e)    Certain Waivers. The Borrower makes the waivers set forth below in
respect of each Qualified Term Note and each Qualified Mortgage:
(i)    Notice. The Borrower hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of its obligations under any Qualified Term Note or
any Qualified Mortgage.
(ii)    Other Remedies. The Borrower hereby waives any requirement that the
Administrative Agent or any Lender protect, secure, perfect, or insure any Lien
or any Asset subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral, if any, including any action
required pursuant to applicable law.
(iii)    Waiver of Subrogation.
(A)    The Borrower hereby irrevocably waives, until satisfaction in full of all
of its obligations under the Qualified Term Notes and the Qualified Mortgages
and termination of all Commitments, any claim or other rights which it may
acquire against any Subsidiary that arise from the Borrower’s obligations under
any Qualified Term Note, Qualified Mortgage or any other Loan Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. §509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent or any Lender against such Subsidiary or any
collateral which the Administrative Agent or any Lender now has or acquires. If
any amount shall be paid to the Borrower in violation of the preceding sentence
and the obligations under such Qualified Term Note or such Qualified Mortgage
shall not have been paid in full and all of the Commitments terminated, such
amount shall be held in trust by the Administrative Agent for the ratable
benefit of the Lenders and shall promptly be paid to the Administrative Agent
for the ratable benefit of the Lenders to be applied to the obligations under
such Qualified Term Note or such Qualified Mortgage, whether matured or
unmatured, as the Administrative Agent may elect. The Borrower acknowledges that
it will receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and that the waiver set forth in this clause (A)
is knowingly made in contemplation of such benefits.


98

--------------------------------------------------------------------------------





(B)    The Borrower further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by any Subsidiary or any other Person on account of any
payment by the Borrower to the Administrative Agent or any Lender under any
Qualified Term Note or any Qualified Mortgage.
(f)    Rights of Qualified Unsecured Lenders. Notwithstanding any provision
herein to the contrary, the Administrative Agent (i) shall not foreclose or
otherwise enforce the Lien of any Qualified Mortgage without the prior written
consent of each Qualified Unsecured Lender, acting in its sole discretion, and
(ii) shall release the Lien of any Qualified Mortgage in accordance with
Section 8.01(c)(iii) promptly upon the Administrative Agent’s receipt of a
written notice from any Qualified Unsecured Lender (x) stating that an event of
default has occurred and is continuing in respect of the related Qualified
Unsecured Debt and (y) requesting, in the sole discretion of such Qualified
Unsecured Lender, that such Qualified Mortgage be released. This Section 8.01(f)
shall inure to the benefit of each Qualified Unsecured Lender as a third party
beneficiary, provided that by its acknowledgement of this Article VIII and
acceptance of the benefits of this Section 8.01(f), each Qualified Unsecured
Lender shall be deemed to have acknowledged (A) that nothing in this Agreement
shall be deemed to create an advisory, fiduciary or agency relationship, or
fiduciary duty between the Administrative Agent and any Qualified Unsecured
Lender or any other holder of Qualified Unsecured Debt, and (B) that the
Administrative Agent shall have no duty whatsoever to protect, secure, perfect,
or insure the Lien of any Qualified Mortgage or to enforce any Qualified
Mortgage against any Person or collateral, and (C) that such Qualified Unsecured
Lender shall have no claim or cause of action in connection with any release of
any Qualified Mortgage contemplated by this Article VIII, the nonperfection or
lack of priority of any Qualified Mortgage, or any action taken or omitted to be
taken by the Administrative Agent in respect of a Qualified Mortgage in
accordance with this Article VIII. Notwithstanding any provision herein
(including in Section 10.01) or in any other Loan Document to the contrary,
neither this Section 8.01(f) nor the defined terms “Qualified Unsecured Lender,”
“Qualified Unsecured Debt,” “Qualified Mortgage,” “Qualified Note,” “New York
Mortgage,” “New York Term Note,” “Florida Mortgage,” or “Florida Term Note” may
be amended or waived (as applicable) without the written consent of each
Qualified Unsecured Lender. For the avoidance of doubt, nothing in this
Section 8.01(f) shall be deemed to limit the rights of Administrative Agent or
the Lenders under Article VI of this Agreement (except to the extent described
in clause (i) of this Section 8.01(f) above), nor shall this Section 8.01(f)
limit or restrict or affect in any manner whatsoever the rights of the
Administrative Agent or the Lenders to enforce or otherwise protect their rights
and benefits under any Loan Document other than a Qualified Mortgage or the
right of the Borrower to cause any Qualified Mortgage to be released in
accordance with Section 8.01(c)(iii).

ARTICLE IX    
THE ADMINISTRATIVE AGENT

SECTION 9.01.    Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully


99

--------------------------------------------------------------------------------





protected in so acting or refraining from acting) upon the instructions of the
Required Lenders or such greater number of Lenders as may be required pursuant
to this Agreement, and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Administrative Agent shall not
be required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.
Notwithstanding anything to the contrary in any Loan Document, no Person
identified as a syndication agent, documentation agent, senior manager, joint
lead arranger or joint book running manager, in such Person’s capacity as such,
shall have any obligations or duties to any Loan Party, the Administrative Agent
or any Lender under any of such Loan Documents. In its capacity as the Lenders’
contractual representative, the Administrative Agent is a “representative” of
the Lenders as used within the meaning of “Secured Party” under Section 9-102 of
the Uniform Commercial Code.

SECTION 9.02.    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee; (b) may consult with legal
counsel (including counsel for any Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations (whether written or oral) made in or in connection with the
Loan Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (f) shall incur no liability under or in
respect of any Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telegram, telecopy or telex or
other electronic communication) believed by it to be genuine and signed or sent
by the proper party or parties; and (g) shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law.

SECTION 9.03.    Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Citibank in
its individual capacity. Citibank and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if Citibank
were not the Administrative Agent and without any duty to account therefor to
the Lenders.


100

--------------------------------------------------------------------------------






SECTION 9.04.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Nothing in
this Agreement or any other Loan Document shall require the Administrative Agent
or any of its respective directors, officers, agents or employees to carry out
any “know your customer” or other checks in relation to any Person on behalf of
any Lender and each Lender confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its directors, officers, agents or employees.

SECTION 9.05.    Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender severally agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 10.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 9.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.
(a)    For purposes of this Section 9.05, the Lenders’ respective ratable shares
of any amount shall be determined, at any time, according to their respective
Commitments at such time. The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount. The
term “Administrative Agent” shall be deemed to include the employees, directors,
officers and affiliates of the Administrative Agent for purposes of this
Section 9.05. Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 9.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

SECTION 9.06.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrower and may be removed at any time with or without cause by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent in consultation
with


101

--------------------------------------------------------------------------------





the Borrower. If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation
or the Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as an
Administrative Agent hereunder by a successor Administrative Agent, and upon the
execution and filing or recording of such financing statements, or amendments
thereto and such other instruments or notices, as may be necessary or desirable,
or as the Required Lenders may request, in order to continue the perfection of
the Liens granted or purported to be granted by this Agreement, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. If within 45 days after written notice is
given of the retiring Administrative Agent’s resignation or removal under this
Section 9.06 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Agent’s resignation or removal shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as an Administrative
Agent shall have become effective, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Administrative Agent under this Agreement.

SECTION 9.07.    Relationship of Administrative Agent and Lenders. The
relationship between the Administrative Agent and the Lenders, and the
relationship among the Lenders, is not intended by the parties to create, and
shall not create, any trust, joint venture or partnership relation between or
among all of any of them.

SECTION 9.08.    Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement, or


102

--------------------------------------------------------------------------------





(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Obligations of such Lender in respect of the Advances, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that none of the Agents, is a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Advances, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X    
MISCELLANEOUS

SECTION 10.01.    Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document (other than Guaranteed
Hedge Agreements, for which the terms of such agreements shall govern and
control), nor consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time: (i) modify
the definition of Required Lenders or otherwise change the percentage vote of
the Lenders required to take any action under this Agreement or any other Loan
Document, (ii) release the Borrower with respect to the Obligations or, except
to the extent expressly permitted under this Agreement, reduce or limit the
obligations of any Guarantor under Article VII or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Guaranteed
Obligations, (iii) amend this Section 10.01, (iv) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, (v) forgive or
reduce the principal of, or interest on, the Obligations of the Loan Parties
under the Loan Documents or any fees or other amounts payable thereunder, (vi)
postpone or extend any date fixed for any payment of principal of, or interest
on, the Notes or any fees or other amounts payable hereunder, (vii) extend the
Maturity Date, (viii) modify any provisions requiring payment to be made for the
ratable account of the Lenders, or (ix) modify the definition of Pro Rata Share;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents.


103

--------------------------------------------------------------------------------





(a)    In the event that any Lender (a “Non-Consenting Lender”) shall fail to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower’s written demand to replace such
Non-Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the replacement
of any Non-Consenting Lender shall be consummated in accordance with and subject
to the provisions of Section 2.17. The Replacement Lender shall purchase such
interests of the Non‑Consenting Lender and shall assume the rights and
obligations of the Non-Consenting Lender under this Agreement upon execution by
the Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 10.07.
(b)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period, provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
(c)    Anything herein to the contrary notwithstanding, if the Administrative
Agent and the Borrower have jointly identified an ambiguity, omission, mistake
or defect in any provision of this Agreement or the other Loan Documents or an
inconsistency between a provision of this Agreement and/or a provision of the
other Loan Documents, the Administrative Agent and the Borrower shall be
permitted to amend such provision to cure such ambiguity, omission, mistake,
defect or inconsistency, and, in each case, such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the Required Lenders do not provide the Administrative Agent with
written notice of objection to such amendment within ten Business Days following
receipt of notice thereof.

SECTION 10.02.    Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 10.02(b) and in
the proviso to this Section 10.02(a), in an electronic medium and delivered as
set forth in Section 10.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at c/o


104

--------------------------------------------------------------------------------





Hersha Hospitality Trust, Penn Mutual Towers, 510 Walnut Street, 9th floor,
Philadelphia, PA 19106, Attention: Ashish R. Parikh, Chief Financial Officer or,
if applicable, at ashish@hersha.com (and in the case of transmission by e‑mail,
with a copy by U.S. mail to the attention of Ashish R. Parikh, Chief Financial
Officer at 510 Walnut Street, 9th floor, Philadelphia, PA 19106); if to any
Initial Lender, at its Domestic Lending Office or, if applicable, at the
telecopy number or e‑mail address specified opposite its name on Schedule I
hereto (and in the case of a transmission by e-mail, with a copy by U.S. mail to
its Domestic Lending Office); if to any other Lender, at its Domestic Lending
Office or, if applicable, at the telecopy number or e-mail address specified in
the Assignment and Acceptance pursuant to which it became a Lender (and in the
case of a transmission by e-mail, with a copy by U.S. mail to its Domestic
Lending Office); if to Administrative Agent, at its address at 1615 Brett Road,
Ops III, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department, or, if applicable, at Juanita.Harris@citi.com (and in the case of a
transmission by e-mail, with a copy by U.S. mail to 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department); or,
as to the Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent. All notices,
demands, requests, consents and other communications described in this clause
(a) shall be effective (i) if delivered by hand, including any overnight courier
service, upon personal delivery, (ii) if delivered by mail, three Business Days
after being deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 10.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform,
provided that if requested by any Lender, the Administrative Agent shall deliver
a copy of the Communications to such Lender by e-mail or telecopier and (iv) if
delivered by electronic mail or any other telecommunications device, when
receipt is confirmed by electronic mail as provided in this clause (a);
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II, III or IX shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof. Each
Lender agrees (i) to notify the Administrative Agent in writing of such Lender’s
e-mail address to which a notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any notice may be sent to such e-mail address.
(a)    Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender to deliver


105

--------------------------------------------------------------------------------





any Approved Electronic Communication to any Loan Party in any manner authorized
in this Agreement or to request that the Borrower effect delivery in such
manner.
(b)    Each of the Lenders and each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lenders by posting such Approved Electronic
Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”). Although the Approved Electronic Platform and
its primary web portal are secured with generally-applicable security procedures
and policies implemented or modified by the Administrative Agent from time to
time (including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(d)    Each of the Lenders and each Loan Party agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

SECTION 10.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
and therein provided are cumulative and not exclusive of any remedies provided
by law.

SECTION 10.04.    Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the


106

--------------------------------------------------------------------------------





Loan Documents (including, without limitation, (A) all due diligence, Asset
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses, (B) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto (including, without limitation, with respect to reviewing and
advising on any matters required to be completed by the Loan Parties on a
post-closing basis), with respect to advising the Administrative Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto and (C) the reasonable fees and expenses of counsel for the
Administrative Agent with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered pursuant to
Sections 3.01, 3.02, 5.01(j) or 5.01(k) and (ii) all reasonable out-of-pocket
costs and expenses of the Administrative Agent and each Lender in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender with respect
thereto).
(a)    Each Loan Party agrees to indemnify, defend and save and hold harmless
each Indemnified Party from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Loan, the actual or proposed use of the
proceeds of the Loan, the Loan Documents or any of the transactions contemplated
thereby or (ii) the actual or alleged presence of Hazardous Materials on any
property of any Loan Party or any of its Subsidiaries or any Environmental
Action relating in any way to any Loan Party or any of its Subsidiaries, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
willful breach in bad faith of a material provision of any Loan Document. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Loan Party,
its directors, shareholders or creditors or an Indemnified Party, whether or not
any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated. Each Loan Party
also agrees not to assert any claim against the Administrative Agent, any Lender
or any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, incidental, consequential or punitive damages arising out of or
otherwise relating to the Loan, the actual or proposed use of the proceeds of
the Loan, the Loan Documents or any of the transactions contemplated by the Loan
Documents.
(b)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d), 2.17 or 10.01(b),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise
(regardless of whether such notice may be revoked under Section 2.06(a) and is


107

--------------------------------------------------------------------------------





revoked in accordance therewith), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.
(c)    If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
(d)    Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower and the other Loan Parties contained in Sections 2.10, 2.12,
7.06, 8.01(c)(iv) and this Section 10.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.
(e)    No Indemnified Party referred to in paragraph (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent caused by the gross negligence or willful misconduct of such
Indemnified Party as found in a final, non-appealable judgment by a court of
competent jurisdiction.

SECTION 10.05.    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under the Loan Documents,
irrespective of whether the Administrative Agent or such Lender shall have made
any demand under this Agreement or such Note or Notes and although such
obligations may be unmatured. The Administrative Agent and each Lender agrees
promptly to notify the Borrower or such Loan Party after any such set‑off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set‑off and application. The rights of the
Administrative Agent and each Lender and their respective Affiliates under this
Section 10.05 are in addition to other rights and remedies (including, without
limitation, other rights of set‑off) that the Administrative Agent, such Lender
and their respective Affiliates may have; provided, however, that in the event
that any Defaulting Lender exercises such right of setoff, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


108

--------------------------------------------------------------------------------






SECTION 10.06.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Guarantors named on
the signature pages hereto and the Administrative Agent and each Lender and
their respective successors and assigns, except that neither the Borrower nor
any other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 10.07.    Assignments and Participations; Replacement Notes. (a) Each
Lender may (and, if demanded by the Borrower in accordance with Section 2.17 or
10.01(b) will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Loan owing to it and any Note
or Notes held by it); provided, however, that (i) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be (1) the lesser of (x) $5,000,000, (y) the
amount of any Lender’s Commitment or (z) the amount of any Lender’s Commitment
then remaining at the time of such proposed assignment and (2) an integral
multiple of $1,000,000 in excess thereof (or, in each case, such lesser amount
as shall be approved by the Administrative Agent and, so long as no Default
shall have occurred and be continuing at the time of effectiveness of such
assignment, the Borrower), (ii) each such assignment shall be to an Eligible
Assignee, (iii) each such assignment made as a result of a demand by the
Borrower pursuant to Section 2.17 or 10.01(b) shall be an assignment at par of
all rights and obligations of the assigning Lender under this Agreement, (iv) no
such assignments shall be permitted (A) until the Administrative Agent shall
have notified the Lenders that syndication of the Loan hereunder has been
completed, without the consent of the Administrative Agent, and (B) at any other
time without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), except if such assignment is being made by a
Lender to an Affiliate or Fund Affiliate of such Lender, (v) no such assignments
shall be made to any Defaulting Lender or Potential Defaulting Lender or any of
their respective subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause, and (vi) except to the extent contemplated by Sections 2.17 and
10.01(b), the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500 (which may be waived by the Administrative Agent in its sole discretion);
provided, however, that for each such assignment made as a result of a demand by
the Borrower pursuant to Section 2.17 or 10.01(b), the Borrower shall pay to the
Administrative Agent the applicable processing and recordation fee. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances.


109

--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(a)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
9.05 and 10.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    The Administrative Agent shall maintain at its address referred to in
Section 10.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments, and principal amount of the Advances with respect
to the Loan to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.


110

--------------------------------------------------------------------------------





(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall, if requested by
the applicable Lender, execute and deliver to the Administrative Agent in
exchange for the surrendered Note or Notes a substitute Note to the order of
such Eligible Assignee in an amount equal to the portion of the Loan purchased
by it and the Commitment assumed by it, pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained any portion of the Loan or
a Commitment, a substitute Note to the order of such assigning Lender in an
amount equal to the portion of the Loan and the Commitment retained by it
hereunder. Such substitute Note or Notes, if any, shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.
(e)    [Intentionally Omitted].
(f)    Each Lender may sell participations to one or more Persons (other than
any natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, (v)
no participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except that any agreement with respect to
such participation may provide that such participant may have a consent right
regarding whether the applicable Lender will approve of an amendment, waiver or
consent to the extent such amendment, waiver or consent would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation and (vi) a participant shall be entitled to the benefits of
Section 2.10, 2.12 and 10.04(c) (subject to the requirements and limitations
therein, including the requirements under Sections 2.12(f) and 2.12(g) (it being
understood that the documentation required under Sections 2.12 (f) and (g) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section, provided that such participant shall not be entitled to receive
any greater payment under Section 2.10, 2.12 or 10.04(c), with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent, in the case of Sections 2.10 and 2.12 only such
entitlement to receive a greater payment results from a change in law or
increased cost, as applicable, that occurs after the participant acquired the
applicable participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Advances or other obligations under the Loan Documents (the “Participant
Register”), provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any


111

--------------------------------------------------------------------------------





participant or any information relating to a participant's interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender by or on
behalf of any Loan Party; provided, however, that prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Information received by it from such Lender
on the same terms as provided in Section 10.12.
(h)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or the central bank of any country in which such Lender
is organized.
(i)    Upon notice to the Borrower from the Administrative Agent or any Lender
of the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

SECTION 10.08.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or by email with a .pdf or similar attachment shall be effective as
delivery of an original executed counterpart of this Agreement.

SECTION 10.09.    Severability. In case one or more provisions of this Agreement
or the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

SECTION 10.10.    Survival of Representations. All representations and
warranties contained in this Agreement and in any other Loan Document or made in
writing by or on behalf of the Borrower in connection herewith or therewith
shall survive the execution and delivery of this Agreement and the Loan
Documents, the making of the Advances and any investigation made by or on behalf
of the Lenders, none of which investigations shall diminish any Lender’s right
to rely on such representations and warranties.


112

--------------------------------------------------------------------------------






SECTION 10.11.    Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Lenders and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
the Obligations of the Borrower under the Loan Documents (or if such Obligations
shall have been paid in full, refund said excess to the Borrower). In the event
that the Obligations of the Borrower under the Loan Documents are accelerated by
reason any Event of Default under this Agreement or otherwise, or in the event
of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the Maximum Rate and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the principal of the Obligations of the
Borrower under the Loan Documents (or, if such Obligations shall have been paid
in full, refunded to the Borrower). In determining whether or not the interest
paid or payable under any specific contingencies exceeds the Maximum Rate, the
Borrower and the Lenders shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal parts during the period of
the full stated term of the Loan all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations of the Loan Parties under the Loan Documents.
The provisions of this Section shall control over all other provisions of this
Agreement or the other Loan Documents which may be in apparent conflict
herewith.

SECTION 10.12.    Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, consultants,
service providers, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners) or any pledgee in connection with any
pledge made pursuant to Section 10.07(i), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions at
least as restrictive as those of this Section, (vii) to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (viii) to any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (ix) to any
rating agency, (x) the CUSIP Service Bureau or any similar organization, (xi)
with the consent of the Borrower or (xii) to the extent such Information (A)
becomes publicly available other than as a result of a breach of


113

--------------------------------------------------------------------------------





this Section 10.12 or (B) becomes available to the Administrative Agent or such
Lender or any of their respective Affiliates on a non‑confidential basis from a
source other than the Parent Guarantor or any of its Subsidiaries without the
Administrative Agent or such Lender or any of their respective Affiliates having
knowledge that a duty of confidentiality to the Parent Guarantor or any of its
Subsidiaries has been breached. For purposes of this Section 10.12,
“Information” means all information obtained pursuant to the requirements of
this Agreement that any Loan Party furnishes to the Administrative Agent or any
Lender but does not include any information that is or becomes generally
available to the public other than by way of a breach of the confidentiality
provisions of this Section 10.12 or that is or becomes available to the
Administrative Agent or such Lender from a source other than the Loan Parties or
the Administrative Agent or any other Lender and not in violation of any
confidentiality agreement with respect to such information that is actually
known to the Administrative Agent or such Lender. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(a)    Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non‑public information with respect to any of the
Parent Guarantor, any of its Subsidiaries or their respective securities
(“Restricting Information”). Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information. Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non‑public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. None of the Administrative Agent or any of its respective directors,
officers, agents or employees shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its respective directors, officers,
agents or employees be responsible or liable in any way for any decision a
Lender may make to limit or to not limit its access to Restricting Information.
In particular, none of the Administrative Agent or any of its respective
directors, officers, agents or employees (i) shall have, and the Administrative
Agent, on behalf of itself and each of its directors, officers, agents and
employees, hereby disclaims, any duty to ascertain or inquire as to whether or
not a Lender has or has not limited its access to Restricting Information, such
Lender’s policies or procedures regarding the safeguarding of material,
nonpublic information or such Lender’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party, any
Lender or any of their respective Affiliates, directors, officers, agents or
employees arising out of or relating to the Administrative Agent or any of its
respective directors, officers, agents or employees providing or not providing
Restricting Information to any Lender, other than as found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its respective directors,
officers, agents or employees.
(b)    Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications are determined by the Loan Parties in
good faith not to contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Loan Party shall be deemed to have
authorized the Administrative


114

--------------------------------------------------------------------------------





Agent and the Lenders to treat such Communications as either publicly available
information or not material information (although such Communications shall
remain subject to the confidentiality undertakings of Section 10.12(a)) with
respect to such Loan Party or its securities for purposes of United States
Federal and state securities laws, (iii) all Communications marked “PUBLIC” may
be delivered to all Lenders and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information” (and shall not post such Communications to a portion of the
Approved Electronic Platform designated “Public Side Information”). Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this Section 10.12(c)
shall modify or limit a Person’s obligations under Section 10.12 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.
(c)    Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) in writing to the
Administrative Agent. Each Lender agrees to notify the Administrative Agent from
time to time of such Lender’s designee’s e-mail address to which notice of the
availability of Restricting Information may be sent by electronic transmission.
(d)    Each Lender acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and the other
Lenders may have access to Restricting Information that is not available to such
electing Lender. Each such electing Lender acknowledges the possibility that,
due to its election not to take access to Restricting Information, it may not
have access to any Communications (including, without being limited to, the
items required to be made available to the Administrative Agent in Section 5.03
unless or until such Communications (if any) have been filed or incorporated
into documents which have been filed with the Securities and Exchange Commission
by the Parent Guarantor). None of the Loan Parties, the Administrative Agent or
any Lender with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender or to use such
Restricting Information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use, such Restricting Information.
(e)    Sections 10.12(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lenders and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lenders express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lenders hereunder or thereunder
may contain Restricting Information. None of the Administrative Agent or any of
its directors, officers, agents or employees


115

--------------------------------------------------------------------------------





warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its directors, officers, agents or employees warrant or make any other statement
to the effect that a Loan Party’s or Lender’s adherence to such provisions will
be sufficient to ensure compliance by such Loan Party or Lender with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lenders and each Loan Party assumes the
risks associated therewith.

SECTION 10.13.    Patriot Act Notification; Anti-Money Laundering Act;
Beneficial Ownership. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that (a) pursuant
to the requirements of the Patriot Act and other Anti-Corruption Laws and
anti-terrorism laws and regulations, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act and such other Anti-Corruption Laws and
anti-terrorism laws and regulations and (b) pursuant to the Beneficial Ownership
Regulation, it is required, to the extent that Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, to obtain a
Beneficial Ownership Certification in connection with the execution and delivery
of this Agreement. The Parent Guarantor and the Borrower shall, and shall cause
each of their Subsidiaries to, provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent or Lender
in maintaining compliance with the Patriot Act and other Anti-Corruption Laws
and anti-terrorism laws and regulations including Sanctions and the Trading with
the Enemy Act.

SECTION 10.14.    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other party
hereto in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted or required by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(a)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 10.15.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 10.16.    WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING


116

--------------------------------------------------------------------------------





TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

SECTION 10.17.    No Fiduciary Duties. Each Loan Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder, or (y)
the Lenders acting as lenders hereunder, that the Administrative Agent or any
such Lender may not be entitled to share with any Loan Party. Without prejudice
to the foregoing, each of the Loan Parties agrees that the Administrative Agent,
the Lenders and their respective Affiliates may (a) deal (whether for its own or
its customers’ account) in, or advise on, securities of any Person, and (b)
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with other Persons in each case, as if the Administrative Agent were not the
Administrative Agent and as if the Lenders were not Lenders, and without any
duty to account therefor to the Loan Parties. Each of the Loan Parties hereby
irrevocably waives, in favor of the Administrative Agent, the Lenders, the
Syndication Agent and the Arrangers, any conflict of interest which may arise by
virtue of the Administrative Agent, the Arrangers, the Syndication Agent and/or
the Lenders acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, any Arranger, the Syndication Agent or
any Lender as described in this Section 10.17.

SECTION 10.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such


117

--------------------------------------------------------------------------------





shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 10.19.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Guaranteed Hedge Agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.19, the following terms have the following
meanings:
(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:
(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


118

--------------------------------------------------------------------------------





(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D).
[Balance of page intentionally left blank]




119

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




BORROWER:


HERSHA HOSPITALITY LIMITED PARTNERSHIP,
a Virginia limited partnership


By:
HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, its general
partner





By:
_________________________

Name: Ashish R. Parikh
Title: CFO


PARENT GUARANTOR: HERSHA HOSPITALITY TRUST,
a Maryland real estate investment trust




By:
_________________________

Name: Ashish R. Parikh
Title: CFO






[Signatures continue on the next page]




120

--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS:


HHLP PARKSIDE ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP PARKSIDE MANAGER, LLC,
a Delaware limited liability company, its manager




By
_______________________

Name: Ashish R. Parikh
Title: Manager




HHLP DC CONVENTION CENTER ASSOCIATES,
LLC, a Delaware limited liability company


By: HHLP DC CONVENTION CENTER MANAGER,
LLC, a Delaware limited liability company, its manager




By
_______________________

Name: Ashish R. Parikh
Title: Manager




HHLP BULFINCH ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP BULFINCH MANAGER, LLC, a Delaware
limited liability company, its manager




By
_______________________

Name: Ashish R. Parikh
Title: Manager




44 CAMBRIDGE ASSOCIATES, LLC,
a Massachusetts limited liability company




By
________________________

Name: Ashish R. Parikh
Title: Manager




[Signatures continue on the next page]


121

--------------------------------------------------------------------------------





RISINGSAM HOSPITALITY, LLC,
a New York limited liability company


By: HERSHA CONDUIT ASSOCIATES, LLC,
a New York limited liability company, its manager




By
________________________

Name: Ashish R. Parikh
Title: Manager




AFFORDABLE HOSPITALITY ASSOCIATES, L.P.,
a Pennsylvania limited partnership


By: RACE STREET, LLC, a Pennsylvania limited liability company, its general
partner




By
________________________    

Name: Ashish R. Parikh
Title: Manager




HHLP RITTENHOUSE ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP RITTENHOUSE MANAGER, LLC,
a Delaware limited liability company, its manager




By
________________________

Name: Ashish R. Parikh
Title: Manager




HHLP COCONUT GROVE ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP COCONUT GROVE MANAGER, LLC,
a Delaware limited liability company, its manager




By:________________________________
Name: Ashish R. Parikh
Title: Manager


[Signatures continue on the next page]


122

--------------------------------------------------------------------------------





HHLP BLUE MOON ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP BLUE MOON MANAGER, LLC,
a Delaware limited liability company, its manager




By:________________________________
Name: Ashish R. Parikh
Title: Manager




HHLP WINTER HAVEN ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP WINTER HAVEN MANAGER, LLC,
a Delaware limited liability company, its manager




By:________________________________    
Name: Ashish R. Parikh
Title: Manager






























[Signatures continue on the next page]


123

--------------------------------------------------------------------------------





HHLP SMITH STREET ASSOCIATES, LLC,
a New York limited liability company


By: HHLP SMITH STREET HOLDING, LLC,
a New York limited liability company, its manager


By: HHLP SMITH STREET MANAGING
MEMBER, LLC, a New York limited liability company, its manager




By:________________________________
Name: Ashish R. Parikh
Title: Manager




HHLP KEY WEST ONE ASSOCIATES LLC,
a Delaware limited liability company


By: HHLP KEY WEST ONE MANAGER, LLC, a
Delaware limited liability company, its manager




By:________________________________


Name: Ashish R. Parikh
Title: Manager






HHLP KEY WEST ONE MANAGER, LLC, a Delaware
limited liability company, its manager




By:________________________________


Name: Ashish R. Parikh
Title: Manager








[Signatures continue on the next page]


124

--------------------------------------------------------------------------------





44 BROOKLINE HOTEL, LLC,
a Delaware limited liability company


By: 44 BROOKLINE MANAGER, LLC, a Delaware
limited liability company, its manager


By:________________________________        
Name: Ashish R. Parikh
Title: Manager




44 BROOKLINE MANAGER, LLC,
a Delaware limited liability company, its manager




By:________________________________
Name: Ashish R. Parikh
Title: Manager




HHLP MIAMI BEACH ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP MIAMI BEACH MANAGER, LLC, a
Delaware limited liability company, its manager




By:________________________________


Name: Ashish R. Parikh
Title: Manager




HHLP GEORGETOWN ASSOCIATES, LLC,
a Delaware limited liability company


By: HERSHA GEORGETOWN MANAGER, LLC, a
Delaware limited liability company, its manager




By:________________________________
Name: Ashish R. Parikh
Title: Manager






[Signatures continue on the next page]


125

--------------------------------------------------------------------------------





HHLP GEORGETOWN II ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP GEORGETOWN II MANAGER, LLC, a
Delaware limited liability company, its manager




By:________________________________


Name: Ashish R. Parikh
Title: Manager




HHLP SUNNYVALE TPS ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP SUNNYVALE TPS MANAGER, LLC, a
Delaware limited liability company, its manager




By:________________________________
Name: Ashish R. Parikh
Title: Manager




SEAPORT HOSPITALITY LLC,
a New York limited liability company


By: 320 PEARL STREET, INC., a New York
corporation, its managing member




By:________________________________
Name: Ashish R. Parikh
Title: Vice President












[Signatures continue on the next page]




126

--------------------------------------------------------------------------------





HHLP SAN DIEGO ASSOCIATES, LLC,
a Delaware limited liability company


By: HHLP SAN DIEGO MANAGER, LLC, a Delaware
limited liability company, its manager


By:________________________________
Name: Ashish R. Parikh
Title: Manager




METRO JFK ASSOCIATES, LLC,
a New York limited liability company


By:________________________________
Name: Ashish R. Parikh
Title: Manager




5444 ASSOCIATES,
a Pennsylvania limited partnership


By: 44 DUANE STREET, LLC, a Delaware
limited liability company, its General Partner


By:_____________________________
Name: Ashish R. Parikh
Title: Manager
















[Signatures continue on the next page]




127

--------------------------------------------------------------------------------





HHLP WHITE PLAINS ASSOCIATES, LLC, a
Delaware limited liability company


By:____________________________


Name: Ashish R. Parikh
Title: Manager




BRISAM MANAGEMENT (DE) LLC, a Delaware
limited liability company


By: HHLP BRISAM 29 MANAGER, LLC, a Delaware
limited liability company, its manager


By:_________________________
Name: Ashish R. Parikh
Title: Manager




HHLP BOSTON SEAPORT ASSOCIATES, LLC, a
Delaware limited liability company


By: HHLP BOSTON SEAPORT MANAGER, LLC, a
Delaware limited liability company, its manager


By:_________________________
Name: Ashish R. Parikh
Title: Manager














[Signatures continue on the next page]




128

--------------------------------------------------------------------------------





HHLP AMBROSE ASSOCIATES, LLC, a Delaware
limited liability company


By: HHLP AMBROSE MANAGER, LLC, a Delaware
limited liability company, its manager


By:_________________________
Name: Ashish R. Parikh
Title: Manager




EXIT 88 HOTEL, LLC, a Connecticut limited liability company


By: EXIT 88 HOTEL MANAGER, LLC, a Delaware
limited liability company, its manager


By:_________________________
Name: Ashish R. Parikh
Title: Manager




HHLP SEATTLE ASSOCIATES, LLC, a Delaware
limited liability company


By: HHLP SEATTLE MANAGER, LLC, a Delaware
limited liability company, its manager


By:_________________________
Name: Ashish R. Parikh
Title: Manager




CHIMES OF FREEDOM, LLC, a Delaware limited liability company


By: OF FREEDOM I, LLC, a Delaware limited liability company, its managing member


By: HHLP LIBERTY ASSOCIATES, LLC, a
Delaware limited liability company, its sole member


By:_________________________
Name: Ashish R. Parikh
Title: Manager




[Signatures continue on the next page]


129

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND INITIAL LENDER:
CITIBANK, N.A.


By:_____________________________________
Name:
Title:




















130

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as Initial Lender




By:_____________________________________
Name:
Title:




















131

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Initial Lender




By:_____________________________________
Name:
Title:




















132

--------------------------------------------------------------------------------





BBVA USA,
as Initial Lender




By:_____________________________________
Name:
Title:






133

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.,
as Initial Lender




By:_____________________________________
Name:
Title:












134

--------------------------------------------------------------------------------





FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as Initial Lender




By:_____________________________________
Name:
Title:










135

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as Initial Lender




By:_____________________________________
Name:
Title:






136

--------------------------------------------------------------------------------





MANUFACTURERS AND TRADERS TRUST COMPANY,
as Initial Lender




By:_____________________________________
Name:
Title:








137

--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as Initial Lender




By:_____________________________________
Name:
Title:










138

--------------------------------------------------------------------------------





TD BANK, N.A.,
as Initial Lender




By:_____________________________________
Name:
Title:








139

--------------------------------------------------------------------------------





FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH,
as Initial Lender




By:_____________________________________
Name:
Title:












140

--------------------------------------------------------------------------------





WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Initial Lender




By:_____________________________________
Name:
Title:






141

--------------------------------------------------------------------------------





THE PROVIDENT BANK,
as Initial Lender




By:_____________________________________
Name:
Title:












142

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK,
as Initial Lender




By:_____________________________________
Name:
Title:










[Signatures end here.]








143